 



Exhibit 10.1
MEMBERSHIP INTEREST PURCHASE AGREEMENT
by and between
DQE FINANCIAL CORP.
and
BLUE WOLF ENERGY HOLDINGS LLC
relating to
MONTAUK ENERGY CAPITAL, LLC
Dated as of November 22, 2006

 



--------------------------------------------------------------------------------



 



MEMBERSHIP INTEREST PURCHASE AGREEMENT
     THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), dated as of
November 22, 2006, is made by and between DQE FINANCIAL CORP., a Delaware
corporation, with its principal offices located at 411 Seventh Avenue,
Pittsburgh, PA 15219 (“Seller”), and BLUE WOLF ENERGY HOLDINGS LLC, a Delaware
limited liability company, with its principal offices located at One Liberty
Plaza, 23rd Floor, New York NY 10006 (“Purchaser”). Seller and Purchaser are
sometimes referred to individually as a “Party” and collectively as the
“Parties.”
W I T N E S S E T H:
     WHEREAS, Seller owns 100% of the outstanding membership interests in
Montauk Energy Capital, LLC, a Delaware limited liability company (“Montauk”);
and
     WHEREAS, Montauk owns both directly and indirectly, and wholly and
partially, equity interests in the Subsidiaries (as defined herein); and
     WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller, all of the membership interests in Montauk, for the
consideration and upon the terms and subject to the conditions set forth in this
Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained in this Agreement, and intending to be legally bound
hereby, the Parties agree as follows:
ARTICLE I
Definitions and Construction
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, the following words and phrases shall have the following meanings:
          “Additional Employees” has the meaning specified in Section 4.19(b)
hereof.
          “Affiliate” means, with respect to any Person, any individual or
entity that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such Person. As used
in this definition, “control” means the direct or indirect ownership of 50% or
more of the outstanding capital stock or other equity interests having ordinary
voting power.
          “Annual Incentive Plan” means the annual incentive bonus plan
sponsored by Seller for its eligible non-union employees.

 



--------------------------------------------------------------------------------



 



          “Applicable Law” means any federal, state, local or international
statute, law, ordinance, rule or regulation applicable to Seller, the Companies
or the Business.
          “Benefit Plans” means, collectively, all “employee pension benefit
plans” (as defined in Section 3(2) of ERISA), including multiemployer plans (as
defined in Section 3(37) of ERISA and Section 4001(a)(3) of ERISA), all
“employee welfare benefit plans” (as defined in Section 3(1) of ERISA) and all
bonus, stock option, stock purchase, deferred compensation plans or arrangements
and other employee fringe benefit plans, which in each case are or were
sponsored, maintained or contributed to by DLH or any ERISA Affiliate for the
benefit of the Company Employees.
          “Bonds” has the meaning specified in Section 8.15 hereof.
          “Business” means the Companies’ operations in the landfill
gas-to-energy business (including electrical production, medium Btu processing,
high Btu pipeline quality production and liquefied natural gas business), the
development, operation and maintenance of landfill gas collection systems and
gas purification facilities.
          “Business Day” means any day other than Saturday, Sunday and any day
that in the Commonwealth of Pennsylvania or the State of
New York is a legal holiday or a day on which banking institutions are permitted
to be closed.
          “Capital Expenditures” means amounts paid by Seller or its Affiliates
(including the Companies) for those capital projects of the Companies identified
on Schedule 1.1-A hereto.
          “Capital Expenditures Target” means $6,724,000 which is the aggregate
of the targeted Capital Expenditures to be made between November 1, 2006 and
December 31, 2006, as set forth on Schedule 1.1-A hereto.
          “Cash Equivalents” means the sum of the cash and cash equivalents of
the Companies reflected as “cash” on the consolidated balance sheet of the
Companies prepared in accordance with GAAP, applied on a basis consistent with
the preparation of the Financial Statements, but excluding the Hedge Cash
Proceeds.
          “Closing” means the closing of the sale and purchase of the Purchased
Interests pursuant to this Agreement.
          “Closing Capital Expenditures” means the aggregate amount of Capital
Expenditures made during the period commencing on November 1, 2006 and ending as
of the close of business on the day immediately prior to the Closing Date.
          “Closing Certificate” has the meaning specified in Section 2.6(a)
hereof.

2



--------------------------------------------------------------------------------



 



          “Closing Date” means the date mutually selected by the Parties which
is not later than five Business Days after the earliest date on which the
conditions specified in Sections 7.1(b) and 7.2(b) hereof have been satisfied,
or such other date as the Parties may mutually agree.
          “Closing Indebtedness” means the amount (supported by payoff letters,
as appropriate) of Indebtedness, as of the close of business on the day
immediately prior to the Closing.
          “Closing Statement Review” has the meaning specified in Section 2.7
hereof.
          “Closing Working Capital” means Working Capital as of the close of
business on the day immediately prior to the Closing Date; provided, however,
that Closing Working Capital shall not include Liabilities included in the
computation of Closing Indebtedness.
          “COBRA” has the meaning specified in Section 4.15(g) hereof.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Companies” means, collectively, Montauk and the Subsidiaries.
          “Company Assets” means all assets owned or leased by the Companies and
used in the Business.
          “Company Employees” has the meaning specified in Section 8.9(a)
hereof.
          “Confidentiality Agreement” means that certain Non-Disclosure
Agreement dated as of October 5, 2006 between Financial Advisor, on behalf of
Seller, and Blue-Wolf Capital Management LLC.
          “Contract” means any contract, agreement, indenture, note, bond, loan,
instrument, option, lease, conditional sales contract, sales and purchase order,
mortgage, license, franchise, insurance policy, understanding, commitment or
other arrangement or agreement, whether written or oral.
          “DLH” means Duquesne Light Holdings, Inc., which owns all of the
issued and outstanding stock of Seller.
          “DLH Guaranty” means that certain Guaranty dated as of the Closing
Date and executed by DLH in favor of the Purchaser Indemnified Parties,
substantially in the form attached as Exhibit A hereto.
          “DOJ” has the meaning specified in Section 8.3(b) hereof.
          “Environmental Laws” has the meaning specified in the definition of
Hazardous Materials.

3



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “ERISA Affiliate” means any other Person that, together with DLH, is
required to be treated as a single employer under Section 414 of the Code or
Section 4001(a)(14) of ERISA.
          “Estimated Closing Capital Expenditures” means the amount estimated by
Seller to be the amount of Closing Capital Expenditures, as set forth on the
Closing Certificate.
          “Estimated Closing Indebtedness” means the amount estimated by Seller
to be the amount of Closing Indebtedness, as set forth on the Closing
Certificate.
          “Estimated Closing Working Capital” means the amount estimated by
Seller to be the amount of Closing Working Capital, as set forth on the Closing
Certificate.
          “Existing Litigation” has the meaning specified in Section 9.1
(d) hereof.
          “Federal Power Act” means the Federal Power Act, as amended, and the
rules and regulations promulgated thereunder.
          “FERC” means the U.S. Federal Energy Regulatory Commission, and any
successor agency thereto.
          “Final Order” means action by the relevant Governmental Entity which
has not been reversed, stayed, enjoined, set aside, annulled or suspended, with
respect to which any waiting period prescribed by law before the transactions
contemplated hereby may be consummated has expired, and as to which all
conditions of such transactions prescribed by law, regulation or order have been
satisfied.
          “Final Purchase Price” has the meaning specified in Section 2.8
hereof.
          “Financial Advisor” means Ewing Bemiss & Co.
          “Financial Statements” means, collectively, (i) the consolidated
balance sheets of the Companies as of December 31, 2004 and 2005, and the
related consolidated statements of income and cash flow for the years then ended
and (ii) the consolidated balance sheet of the Companies as of October 31, 2006,
and the related consolidated statements of income and cash flow for the
ten-month period then ended (collectively, the “Interim Statements”).
          “FTC” has the meaning specified in Section 8.3 (b) hereof.
          “GAAP” means United States generally accepted accounting principles.
          “Governmental Entity” means any federal, state, local or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign.

4



--------------------------------------------------------------------------------



 



          “GSF Letter of Credit” has the meaning specified in Section 8.12
hereof.
          “GSF Payment Bond” has the meaning specified in Section 8.12 hereof.
          “Hazardous Materials” means hazardous wastes, hazardous substances,
hazardous constituents, toxic substances or related materials, whether solids,
liquids or gases including but not limited to substances defined as “PCBs,”
“hazardous wastes,” “hazardous substances,” “toxic substances,” “pollutants,”
“contaminants,” “radioactive materials,” “petroleum,” or other similar
designations in, or otherwise subject to regulation under, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986 (“CERCLA”), 42 U.S.C. §
9601 et seq.; the Toxic Substance Control Act (“TSCA”), 15 U.S.C. § 2601 et
seq.; the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 9601; the
Clean Water Act (“CWA”), 33 U.S.C. § 1251 et seq.; the Safe Drinking Water Act,
42 U.S.C.§ 300f et seq.; the Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq.; or
any similar state law; and in the plans, rules, regulations or ordinances
adopted, or other criteria and guidelines promulgated pursuant to the preceding
laws or other similar laws, regulations, rules or ordinances, in each case as in
effect as of the date of this Agreement (collectively, the “Environmental
Laws”); and any other substances, constituents or wastes subject to
environmental regulations under any applicable federal, state or local law,
regulation or ordinance in effect as of the date of this Agreement.
          “Hedge Cash Proceeds” has the meaning specified in Section 2.6(b)(v)
hereof.
          “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.
          “Indebtedness” means, without duplication, the sum of (i) the
principal amount of any indebtedness of the Companies (to the extent of Seller’s
interest therein) for borrowed money outstanding immediately prior to the
Closing, together with all prepayment premiums or penalties and other amounts
becoming due as a result of the transactions contemplated by this Agreement,
(ii) any unpaid interest owing on any such indebtedness of the Companies (to the
extent of Seller’s interest therein), (iii) amounts owed as of the Closing with
respect to any capital lease obligations of the Companies (to the extent of
Seller’s interest therein), (iv) all liabilities of the Companies (to the extent
of Seller’s interest therein) to pay for the deferred purchase or acquisition
price of property, services or businesses which are accrued or required to be
accrued under GAAP, other than trade accounts payables or expenses in the
ordinary course of business consistent with past practice, (v) indebtedness of
others guaranteed by the Companies (to the extent of Seller’s interest therein)
or secured by a Lien on any of the Company Assets, or (vi) any receivables or
payables owed by any of the Companies to Seller or any Affiliate of Seller
(other than the Companies).
          “Indemnified Party” has the meaning specified in Section 9.4(a)
hereof.
          “Indemnifying Party” has the meaning specified in Section 9.4(a)
hereof.

5



--------------------------------------------------------------------------------



 



          “Independent Accountants” has the meaning specified in Section 2.7
hereof.
          “Intellectual Property Rights” means all of the Companies’ patents,
trademarks, trade secrets, service marks, trade names, copyrights, inventions,
drawings, designs, customer lists, proprietary know-how or information or other
rights with respect thereto used in the Business as currently conducted.
          “Interim Working Capital” means $2,415,076, the calculation of which
is set forth on Schedule 1.1-B hereto.
          “ISRA” has the meaning specified in Section 8.3(c) hereof.
          “JP Morgan Hedge” has the meaning specified in Section 7.1(h) hereof.
          “Leases” has the meaning specified in Section 4.6(a) hereof.
          “Liability” means any liability (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including, without limitation, any liability for Taxes.
          “Liens” means mortgages, liens, security interests, charges or
encumbrances of any kind.
          “Losses” means, collectively, all losses, liabilities, claims, damages
and expenses (including reasonable legal fees and expenses).
          “Material Adverse Effect” means (a) a result or consequence that would
materially adversely affect the condition (financial or otherwise), results of
operations or business of the Companies or the aggregate value of their assets,
or could reasonably be expected to materially impair the ability of the
Companies to own, hold, develop and operate their assets, in each case taken as
a whole; or (b) a result or consequence that could reasonably be expected to
materially impair Seller’s ability to perform its obligations hereunder or
consummate the transactions contemplated hereby.
          “Material Contract” has the meaning specified in Section 4.8(a)
hereof.
          “Montauk” has the meaning specified in the Recitals to this Agreement.
          “Owned Real Property” has the meaning specified in Section 4.6(b)
hereof.
          “Partially Owned Subsidiaries” means, collectively, Apollo Energy III,
LLC; Magellan-Montauk LFG, LLC; and, prior to the consummation of the Synfuels
Divestiture, Montauk Synfuels, LLC.
          “Party” has the meaning specified in the Recitals to this Agreement.

6



--------------------------------------------------------------------------------



 



          “Permits” means the certificates, licenses, permits, authorizations
and approvals issued or granted to the Companies by Governmental Entities.
          “Permitted Liens” mean (i) mechanics’, carriers’, workmen’s,
warehousemen’s, repairmen’s or other like liens arising in the ordinary course
of business, (ii) liens arising under any original purchase price conditional
sales contracts and equipment leases with third parties entered into in the
ordinary course of business, (iii) liens for Taxes and other governmental
obligations not yet due and payable or which hereafter may be paid without
penalty and (iv) other imperfections of title, restrictions or encumbrances, if
any, which do not materially impair the operation or continued use of the
specific assets to which they relate.
          “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization or any Governmental Entity.
          “Post-Closing Tax Periods” has the meaning specified in
Section 8.1l(a) hereof.
          “Pre-Closing Tax Periods” has the meaning specified in Section 8.11
(a) hereof.
          “Preliminary Purchase Price” has the meaning specified in
Section 2.6(b) hereof.
          “Prorated Payment” has the meaning specified in Section 8.9(k) hereof.
          “Purchase Price” has the meaning specified in Section 2.2 hereof.
          “Purchased Interests” means 100% of the membership interests in
Montauk.
          “Purchaser” has the meaning specified in the Recitals to this
Agreement.
          “Purchaser Agreements” has the meaning specified in Section 7.2(e)
hereof.
          “Purchaser Employee Plans” has the meaning specified in Section 8.9(c)
hereof.
          “Purchaser Indemnified Parties” has the meaning specified in
Section 9.1 hereof.
          “Purchaser Replaced Bonds” has the meaning specified in Section 8.15
hereof.
          “Representatives” means, with respect to a particular Person, any
director, officer, manager, employee, agent, consultant, advisor, accountant,
legal counsel or other representative of that Person.
          “Required Statutory Approvals” has the meaning specified in
Section 3.3 hereof.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Seller” has the meaning specified in the Recitals to this Agreement.

7



--------------------------------------------------------------------------------



 



          “Seller Agreements” has the meaning specified in Section 7.1 (e)
hereof.
          “Seller Employee Plans” has the meaning specified in Section 8.9(c)
hereof.
          “Seller Indemnified Parties” has the meaning specified in Section 9.2
hereof.
          “Seller Retained Bonds” has the meaning specified in Section 8.15
hereof.
          “Seller Required Consents” has the meaning specified in Section 3.3
hereof.
          “Straddle Period” means any taxable period beginning before and ending
on or after the Closing Date.
          “Subsidiaries” has the meaning specified in Section 4.2 hereof.
          “Synfuels Divestiture” has the meaning specified in Section 8.14
hereof.
          “Synfuels Entities” means, collectively, Montauk Synfuels, LLC, Pace
Carbon Synfuels, L.P. and Pace Carbon Fuels, L.L.C.
          “Tax” means (i) any tax, governmental fee or other like assessment or
charge of any kind whatsoever (including any tax imposed under Subtitle A of the
Code and any net income, alternative or add-on minimum tax, gross income, gross
receipts, sales, use, ad valorem, value added, transfer, franchise, profits,
license, withholding tax on amounts paid, payroll, employment, excise,
severance, stamp, capital stock, occupation, property, environmental or windfall
profit tax, premium, customs, duty or other tax), together with any interest,
penalty, addition to tax or other additional amount, in each case imposed by any
Governmental Entity, (ii) any liability for the payment of any amount of the
type described in clause (i) above as a result of a Person being a member of an
affiliated, consolidated or combined group with any other entity at any time on
or prior to the date of this Agreement and (iii) any liability of any Person
with respect to the payment of any amount of the type described in clause (i) or
(ii) above as a result of any express or implied obligation of such Person to
indemnify or reimburse any other Person.
          “Tax Credits” has the meaning specified in Section 4.13(1) hereof.
          “Tax Return” means all returns, declarations, reports, forms,
estimates, information returns, statements or other documents (including any
schedule, attachment and related supporting information) filed or required to be
filed with or supplied to any Governmental Entity in connection with any Taxes,
and including any amendments thereof.
          “Third Party Claim” has the meaning specified in Section 9.4(a)
hereof.
          “Unadjusted Purchase Price” means $116,600,000.

8



--------------------------------------------------------------------------------



 



          “Warn Act” has the meaning specified in Section 8.9(i) hereof.
          “Working Capital” means the excess as of the close of business on the
day immediately prior to the Closing Date of (i) the Companies’ (to the extent
of Seller’s interest therein) current assets (including any Cash Equivalents)
over (ii) the Companies’ (to the extent of Seller’s interest therein) current
liabilities (excluding any Indebtedness and any amounts owed to Seller or
Affiliates of Seller (other than the Companies)), each as determined in
accordance with GAAP; provided, however, that Working Capital shall not include
(x) any Indebtedness or other liabilities satisfied as part of the Closing or
(y) any receivables or payables which are eliminated pursuant to Section 8.8
hereof. For the elimination of doubt, obligations of the Companies immediately
prior to the Closing Date related to employee bonuses, severance, vacation,
obligations under any benefit/insurance plans and other similar items, including
the items contemplated in Sections 8.9(e) and 8.9(k) hereof, shall be included
as current liabilities in the calculation of Working Capital.
     1.2 Knowledge. Whenever any representation or warranty of Seller contained
in this Agreement or in any schedule, exhibit or other document delivered in
connection with this Agreement is qualified to the “knowledge” of Seller, such
qualification means the actual knowledge, after due inquiry, of John R. Schmitt,
Michael W. Rodgers, James A. Greenwell, G.R. O’Mahony, Daniel L. Bonk, Martin L.
Ryan, Traci L. Spooner, Renee A. Voyt, Richard K. Wilcox, Joseph Sziveri and
Gary L. Valdez. For purposes of this Section 1.2, “due inquiry” means the
conduct of a reasonable investigation concerning the existence of certain facts
or other matters, including, where appropriate, the making of a reasonably
diligent inquiry of those employees of the Seller and/or the Companies with
principal day-to-day operational responsibility with respect to such facts or
matters.
     1.3 Limitations on Provisions relating to Partially Owned Subsidiaries.
Notwithstanding anything to the contrary herein, (a) all representations and
warranties of Seller contained in this Agreement or in any schedule, exhibit or
other document delivered in connection with this Agreement which relate to the
Partially Owned Subsidiaries (other than representations and warranties
regarding Seller’s indirect ownership interest in the Partially Owned
Subsidiaries) are deemed to be made to, and are qualified in their entirety by,
the knowledge of Seller; (b) all covenants and agreements of Seller contained in
this Agreement or in any schedule, exhibit or other document delivered in
connection with this Agreement which relate to the Partially Owned Subsidiaries
are made subject to the qualification that Seller indirectly owns only a 50%
membership interest in each Partially Owned Subsidiary and, as a result, does
not control the Partially Owned Subsidiaries; and (c) Seller does not make any
representation, warranty or covenant regarding the entities which own the other
50% membership interest in each Partially Owned Subsidiary.

9



--------------------------------------------------------------------------------



 



ARTICLE II
Sale and Purchase of Purchased Interests; Closing
     2.1 Sale and Purchase of the Purchased Interests. Subject to the terms and
conditions of this Agreement, on the Closing Date, Seller will sell to
Purchaser, and Purchaser will purchase from Seller, the Purchased Interests.
     2.2 Purchase Price. In consideration for the Purchased Interests and the
fulfillment of the obligations set forth herein, Purchaser shall pay Seller the
Unadjusted Purchase Price, subject to the adjustments required to be made
pursuant to Sections 2.6 and 2.8 (the “Purchase Price”).
     2.3 Payment of Preliminary Purchase Price. The Preliminary Purchase Price,
determined in accordance with Section 2.6 hereof, shall be payable by Purchaser
to Seller at the Closing.
     2.4 Closing. The Closing shall be held at the offices of Seller located at
411 Seventh Avenue, Pittsburgh, Pennsylvania, or at such other location as the
Parties mutually may agree, at 10:00 a.m. on the Closing Date. The Closing shall
be effective as of 12:01 a.m. on the Closing Date.
     2.5 Deliveries at Closing. At the Closing, the following shall occur:
          (a) Seller shall deliver to Purchaser the following items:
          (i) an assignment of membership interest relating to the Purchased
Interests;
          (ii) resignations of all managers, directors and officers, as
applicable, of the Companies (or, in the case of the Partially Owned
Subsidiaries, those managers designated or appointed by Montauk), in each case
effective as of the Closing; and
          (iii) the Seller Agreements and all other items Seller is required to
deliver pursuant to Section 7.1 hereof.
          (b) Purchaser shall deliver to Seller the following items:
          (i) the Preliminary Purchase Price, by wire transfer at the Closing to
an account specified by Seller (which account shall be specified by Seller no
later than two Business Days prior to the Closing Date); and
          (ii) the Purchaser Agreements and all other items Purchaser is
required to deliver pursuant to Section 7.2 hereof.

10



--------------------------------------------------------------------------------



 



     2.6 Purchase Price Adjustments.
          (a) Closing Certificate. At least two Business Days prior to the
Closing, Seller shall deliver to Purchaser a certificate (the “Closing
Certificate”), which certificate shall set forth Seller’s best estimate of the
Estimated Closing Indebtedness, Estimated Closing Working Capital and Estimated
Closing Capital Expenditures.
          (b) Closing Adjustments and Determination of Preliminary Purchase
Price. The cash portion of the Purchase Price payable to Seller at the Closing
pursuant to Section 2.3 hereof shall be determined as follows:
          (i) Funded Indebtedness. The portion of the Purchase Price payable at
the Closing pursuant to Section 2.3 hereof will be reduced, on a
dollar-for-dollar basis, by the amount of Estimated Closing Indebtedness assumed
or paid by Purchaser, if any, in cash by wire transfer of funds to the accounts
of the holders of Indebtedness listed on Schedule 2.6(b) hereto as necessary to
fully satisfy the Companies’ Indebtedness with such holders.
          (ii) Working Capital. The portion of the Purchase Price payable at the
Closing pursuant to Section 2.3 hereof will be adjusted, on a dollar-for-dollar
basis, (A) downward by the amount, if any, by which the Estimated Closing
Working Capital is less than the Interim Working Capital, or (B) upward by the
amount, if any, by which the Estimated Closing Working Capital is more than the
Interim Working Capital.
          (iii) Capital Expenditures. The portion of the Purchase Price payable
at the Closing pursuant to Section 2.3 hereof will be adjusted, on a
dollar-for-dollar basis, (A) downward by the amount, if any, by which the
Estimated Closing Capital Expenditures is less than the Capital Expenditures
Target, or (B) upward by the amount, if any, by which the Estimated Closing
Capital Expenditures is more than the Capital Expenditures Target.
          (iv) Put Options. The portion of the Purchase Price payable at the
Closing pursuant to Section 2.3 hereof will be reduced, on a dollar-for-dollar
basis, by fifty percent (50%) of the aggregate purchase price as of the Closing
Date of the put options described on, and determined in accordance with,
Schedule 2.6(b)(iv) hereto.
          (v) Hedging Proceeds. The portion of the Purchase Price payable at the
Closing pursuant to Section 2.3 hereof will be adjusted, on a dollar-for-dollar
basis, (A) downward by the amount, if any, by which the net cash proceeds
received by the Companies as a result of the unwinding and termination of the JP
Morgan Hedge (the “Hedge Cash Proceeds”) are less than $4,000,000, or (B) upward
by the amount, if any, by which the Hedge Cash Proceeds are more than
$4,000,000.
The Purchase Price, as adjusted pursuant to the foregoing clauses (i) through
(v) shall be referred to as the “Preliminary Purchase Price.”

11



--------------------------------------------------------------------------------



 



     2.7 Post-Closing Review and Final Adjustments to Purchase Price. Within
60 days following the Closing Date, there shall be delivered to Seller a
computation schedule, together with supporting documentation therefor, of the
actual (as opposed to estimated) Closing Indebtedness, Closing Working Capital
and Closing Capital Expenditures (the “Closing Statement Review”). The Closing
Statement Review shall be prepared by Purchaser, at Purchaser’s sole cost and
expense, in accordance with GAAP and in accordance with the computations of the
various estimates made by Seller at Closing pursuant to Section 2.6 hereof. In
the event Seller disputes any item(s) on the Closing Statement Review within
15 days after Seller’s receipt thereof, and such dispute is not resolved within
15 days after Seller’s notification to Purchaser of the existence of the
dispute, the Parties shall jointly retain Schneider Downs, an independent
accounting firm (the “Independent Accountants”), to review the disputed item(s)
on the Closing Statement Review. The final determination of such disputed
item(s) by the Independent Accountants shall be binding on the parties. The cost
of retaining the Independent Accountants shall be borne 50% by Purchaser and 50%
by Seller.
     2.8 Payment of Final Adjusted Purchase Price. The amount paid to Seller at
Closing as the Preliminary Purchase Price shall be adjusted following the
Closing as a result of the Closing Statement Review process set forth in
Section 2.7 hereof as follows:
     (i) downward by the amount, if any, by which the Estimated Closing
Indebtedness is less than the Closing Indebtedness;
     (ii) upward by the amount, if any, by which the Estimated Closing
Indebtedness is more than the Closing Indebtedness;
     (iii) upward by the amount, if any, by which the Estimated Closing Working
Capital is less than the Closing Working Capital;
     (iv) downward by the amount, if any, by which the Estimated Closing Working
Capital is more than the Closing Working Capital;
     (v) upward by the amount, if any, by which the Estimated Closing Capital
Expenditures is less than the Closing Capital Expenditures; or
     (vi) downward by the amount, if any, by which the Estimated Closing Capital
Expenditures is more than the Closing Capital Expenditures.
The Preliminary Purchase Price, as adjusted pursuant to the foregoing clauses
(i) through (vi), shall be referred to as the “Final Purchase Price.” If the
Final Purchase Price is less than the Preliminary Purchase Price as a result of
the aggregate amount of such adjustments, the differential shall be payable by
Seller to Purchaser. If the Final Purchase Price is greater than the Preliminary
Purchase Price as a result of such adjustments, the differential shall be
payable by Purchaser to Seller. Such payments shall be made within five Business
Days following the expiration of Seller’s 15-day period for delivering a notice
of a dispute under Section 2.7 hereof if no such dispute was raised, or if such
a notice of a dispute was delivered, then such payment shall be made within five
Business Days following resolution of such dispute in accordance with

12



--------------------------------------------------------------------------------



 



the terms of Section 2.7 hereof. Any payment made pursuant to this Section 2.8
shall be made by wire transfer of immediately available funds to an account
designated by the receiving Party. The provisions of Sections 2.6, 2.7 and 2.8
hereof shall not be subject to, and Claims thereunder shall not be subject to
(and shall not be included in the calculation of the aggregate amount of any
Claims that are subject to), the limitations set forth in Article IX hereof.
ARTICLE III
Seller’s Representations and Warranties Regarding Seller
     Seller hereby makes the following representations and warranties regarding
Seller to Purchaser, each of which is true and correct on the date hereof
(except where specifically provided otherwise) and will be true and correct on
the Closing Date, and each of which shall survive the Closing Date and the
transactions contemplated hereby to the extent set forth in Section 11.3 hereof:
     3.1 Due Organization and Standing. Seller is a duly organized corporation,
validly existing and in good standing under the laws of the State of Delaware.
     3.2 Authority; Execution and Delivery; Enforceability. Seller has full
corporate power and authority to execute and deliver this Agreement and the
Seller Agreements and to consummate the transactions contemplated hereby and
thereby. The execution and delivery by Seller of this Agreement and the Seller
Agreements and the consummation by Seller of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of Seller. Seller has duly executed and delivered this Agreement and
will duly execute and deliver each Seller Agreement. This Agreement constitutes,
and each Seller Agreement, when duly executed and delivered by Seller, shall
constitute, the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium and
other similar laws now or hereafter in effect relating to creditors’ rights and
by general principles of equity.
     3.3 No Conflicts; Consents. The execution and delivery by Seller of this
Agreement and the Seller Agreements, the consummation by Seller of the
transactions contemplated hereby and thereby and compliance by Seller with the
terms hereof and thereof do not and will not conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a material benefit under, or result in the creation
of any Lien upon any of the properties or assets of Seller under, any provision
of (i) the organizational documents of Seller or the Companies, (ii) any
contract, agreement or instrument to which Seller or any of the Companies is a
party or by which any of their properties or assets is bound or (iii) any
judgment, order or decree applicable to Seller or the Companies or any
Applicable Law, other than, in the case of clauses (ii) and (iii) above, (x) any
such items that, individually or in the aggregate, have not had and could not
reasonably be expected to have a Material Adverse Effect, (y) the Required
Statutory Approvals and (z) the Seller Required Consents. Except as disclosed on
Schedule 3.3-A hereto with respect to Governmental Entities (collectively, the
“Required Statutory Approvals”) and on Schedule 3.3-B hereto with respect to any
other Person

13



--------------------------------------------------------------------------------



 



(collectively, the “Seller Required Consents”), no consent, approval, license,
permit, order or authorization of, or registration, declaration or filing with,
any Governmental Entity or any other Person, respectively, is required to be
obtained or made by or with respect to Seller or the Companies in connection
with Seller’s execution and delivery of this Agreement or the Seller Agreements
or the consummation by Seller of the transactions contemplated hereby and
thereby, other than any such items which if not obtained or made, individually
or in the aggregate, have not had and could not reasonably be expected to have a
Material Adverse Effect.
     3.4 Litigation. There is no action, suit or proceeding pending or, to
Seller’s knowledge, threatened against Seller that questions the validity of
this Agreement or any Seller Agreement or the right of Seller to enter into such
agreements or consummate the transactions contemplated hereby or thereby.
ARTICLE IV
Seller’s Representations and Warranties Regarding the Companies
     Seller hereby makes the following representations and warranties regarding
the Companies to Purchaser, each of which is true and correct on the date hereof
(except where specifically provided otherwise) and will be true and correct on
the Closing Date, and each of which shall survive the Closing Date and the
transactions contemplated hereby to the extent set forth in Section 11.3 hereof:
     4.1 Due Organization, Standing and Power.
          (a) Montauk is a duly formed limited liability company, validly
existing and in good standing under the laws of the State of Delaware. Montauk
has full limited liability company power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its assets and to conduct
the Business it presently conducts, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and could not reasonably be expected to have a Material
Adverse Effect. Montauk is duly qualified to do business as a foreign limited
liability company in each jurisdiction where the character of the assets held by
it or the nature of the Business conducted by it make such qualification
necessary for it to conduct the Business as currently conducted by it, except
where the failure to so qualify would not have a Material Adverse Effect. Seller
has delivered or made available to Purchaser true, accurate and complete copies
of Montauk’s certificate of formation, operating agreement, and minute books
relating to meetings of the managers and member of Montauk, and membership
interest transfer records, which books and records are complete and correct in
all material respects.
          (b) Each of the Subsidiaries is duly formed or organized, validly
existing and in good standing under the laws of the state set forth on
Schedule 4.2 hereto. Each Subsidiary has full limited liability company or
corporate, as applicable, power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its assets and to conduct the Business it
presently conducts, other

14



--------------------------------------------------------------------------------



 



than such franchises, licenses, permits, authorizations and approvals the lack
of which, individually or in the aggregate, has not had and could not reasonably
be expected to have a Material Adverse Effect. Each Subsidiary is duly qualified
to do business as a foreign limited liability company or corporation, as
applicable, in each jurisdiction where the character of the assets held by it or
the nature of the Business conducted by it make such qualification necessary for
it to conduct the Business as currently conducted by it, except where the
failure to so qualify would not have a Material Adverse Effect. Seller has
delivered or made available to Purchaser true, accurate and complete copies of
each Company’s organizational documents and minute books relating to meetings of
the managers, directors and members, as applicable, of such Company, and
membership interest or stock, as applicable, transfer records, which books and
records are complete and correct in all material respects.
     4.2 Subsidiaries.
     (a) As of the date of this Agreement, except for (i) the entities listed on
Schedule 4.2 hereto, which include the Partially Owned Subsidiaries
(collectively, the “Subsidiaries”), and (ii) Montauk Synfuels, LLC’s ownership
of a 8.325% limited partnership interest in Pace Carbon Synfuels Investors,
L.P., the Companies do not own equity in or control, directly or indirectly, any
other corporation, association, limited liability company, limited partnership
or any other business entity, and do not participate in any partnership, joint
venture or similar arrangement.
     (b) As of the Closing Date, except for the entities listed on Schedule 4.2
hereto (but not including Montauk Synfuels, LLC), the Companies do not own
equity in or control, directly or indirectly, any other corporation,
association, limited liability company, limited partnership or any other
business entity, and do not participate in any partnership, joint venture or
similar arrangement.
     4.3 Capitalization.
          (a) Seller owns 100% of the membership interests in Montauk. There are
no outstanding rights, options, warrants, conversion rights or agreements for
the purchase or acquisition of any membership interests or other securities of
Montauk.
          (b) Schedule 4.2 hereto lists, with respect to each Subsidiary,
(i) the type of entity, (ii) the state of organization or formation, (iii) the
states where qualified to do business as a foreign entity, (iv) such
Subsidiary’s issued and outstanding equity securities and the holders of such
securities and (v) any outstanding rights, options, warrants, conversion rights
or agreements for the purchase or acquisition of any equity interests or other
securities of such Subsidiary.
     4.4 Financial Statements; Liabilities. The Financial Statements (including
the notes thereto, if any), complete and correct copies of which are attached as
Schedule 4.4 hereto, have been prepared from and in accordance with the books
and records of the Companies and present fairly, in all material respects, the
financial position and results of operations of the Companies as of the dates
and for the periods indicated, in conformity with GAAP, consistently applied
during such periods, except as otherwise stated in the Financial Statements or
in the notes thereto, if any,

15



--------------------------------------------------------------------------------



 



subject, in the case of the Interim Statements, to (a) normal and recurring
year-end adjustments and (b) the lack of footnote disclosures. The Companies
have no Liability (and, to the knowledge of Seller, there is no basis for any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand against the Companies giving rise to any Liability)
except for (i) Liabilities set forth or reflected in the Financial Statements,
(ii) Liabilities arising after the date of the most recent Interim Statement
which have arisen in the ordinary course of business, (iii) contractual
Liabilities arising in the ordinary course of business which are not required to
be set forth or reflected in the Financial Statements, (iv) Liabilities
otherwise disclosed in this Agreement and (v) other Liabilities which do not
exceed $25,000 in the aggregate.
     4.5 Title to Assets. Each Company has good and valid title to all of its
assets, in each case free and clear of all Liens, except (a) Permitted Liens and
(b) the rights of lessors in and to leased assets.
     4.6 Real Property.
          (a) Other than the Companies’ interest in various sites pursuant to
Material Contracts listed on Schedule 4.8 hereto, all real property leases to
which any Company is a party are listed on Schedule 4.6(a) hereto (collectively,
the “Leases”). Each Lease is valid, binding and in full force and effect and
enforceable by such Company in accordance with its terms. All material
obligations required to be performed by such Company to date under the Leases
have been performed, and such Company is not (with or without the lapse of time
or the giving of notice, or both) in breach or default in any material respect
thereunder. To the knowledge of Seller, no other party to any Lease is (with or
without the lapse of time or the giving of notice, or both) in breach or default
in any material respect thereunder. No Company has received written notice of
the intention of any party to terminate any Lease. Complete and correct copies
of all Leases, together with all modifications and amendments thereto, have been
delivered or made available to Purchaser.
          (b) Except for the properties described on Schedule 4.6(b) hereto
(collectively, the “Owned Real Property”), the Companies do not own real
property. Waste Energy Technology, LLC has good and marketable title to the
Owned Real Property, and owns the Owned Real Property free and clear of all
Liens other than Permitted Liens. Seller has delivered or made available to
Purchaser copies of the most recent title work, survey and deed, if any, in
Seller’s possession relating to the Owned Real Property.
     4.7 Intellectual Property Rights.
          (a) The Companies own or possess adequate licenses or other rights to
use their respective material Intellectual Property Rights. To the knowledge of
Seller, the operation of the Business as now conducted does not and will not
conflict with or infringe any proprietary rights owned or possessed by any third
party.
          (b) There are no claims, disputes, actions, proceedings, suits or
appeals pending against the Companies with respect to any Intellectual Property
Rights (other than those,

16



--------------------------------------------------------------------------------



 



if any, with respect to which service of process or similar notice has not yet
been made on the Companies), and, to the knowledge of Seller, none has been
threatened against the Companies. To the knowledge of Seller, there are no facts
or alleged facts which reasonably would serve as a basis for any claim that any
Company does not have the right to use any of its Intellectual Property Rights
in the development, manufacture, use, sale or other disposition of any or all
products or services presently being used, furnished or sold in the conduct of
its respective Business.
          (c) To the knowledge of Seller, none of the Intellectual Property
Rights has been infringed by third parties.
     4.8 Contracts.
          (a) Schedule 4.8 hereto sets forth a true and complete (except where
such Contract is disclosed elsewhere on a Schedule to this Agreement) list of
each of the following Contracts to which any Company is a party, or by which any
Company or any of its assets is bound (collectively, the “Material Contracts”):
          (i) any Contract relating to landfill gas rights, landfill gas (or
other energy) development and production, landfill gas (or other energy) sales,
power purchase, and operations and maintenance;
          (ii) any Contract involving the expenditure by any Company of more
than $100,000 in any instance (or any Contract involving aggregate expenditures
by any Company of more than $250,000), including for the purchase of materials,
goods, supplies, equipment, services or assets;
          (iii) any Contract with any supplier or vendor containing any
provision permitting any party other than the Companies to renegotiate the price
or other terms, or containing any pay-back or other similar provision, upon the
occurrence of a failure by any Company to meet its obligations under the
Contract when due or the occurrence of any other event;
          (iv) any outstanding guarantee, subordination agreement and indemnity
agreement, whether or not entered into in the ordinary course, under which any
Company is or may become liable for or obligated to discharge, or any asset of
any Company is or may become subject to the satisfaction of, any indebtedness,
obligations, performance or undertaking of other Persons involving the potential
expenditure by any Company of more than $25,000 in any instance (or any such
guarantee, subordination agreement or indemnity agreement involving the
potential aggregate expenditure by any Company of more than $100,000);
          (v) any Contract relating to indebtedness for borrowed money (whether
incurred, assumed, guaranteed or secured by any asset), including notes,
indentures, mortgages, deeds of trust, loan or credit agreements, capital and
equipment leases, letters of credit, pledge agreements, security agreements,
factoring agreements or other Contracts for or relating to the incurrence of
indebtedness;

17



--------------------------------------------------------------------------------



 



          (vi) any Contract with respect to any hedging, swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions;
          (vii) any partnership, limited liability company, joint venture
agreement, management Contract, or other Contract involving a sharing of profits
or expenses by any Company;
          (viii) any Contract relating to a pending acquisition or disposition
of any business (whether by merger, consolidation, reorganization, sale of
stock, sale of assets or otherwise) or securities or other equity interests;
          (ix) any marketing, sales, franchise, distribution, commission,
dealer, agency, representative, consulting or similar Contract which is
exclusive or pursuant to which any Company is obligated to pay an amount in
excess of $25,000 during any calendar year (or any such Contract providing for
aggregate payments by any Company in excess of $100,000);
          (x) any Contract between any Company and Seller or an Affiliate of
Seller (other than the Companies);
          (xi) any outstanding power-of-attorney empowering any Person not a
current employee of any Company to act on behalf of any Company;
          (xii) any employee collective bargaining agreement with any labor
union or employees covering former, current or future employees of any Company
or work done, being done or to be done in the future by any Company;
          (xiii) any confidentiality agreement, non-competition,
non-solicitation, no-hire, stand-still agreement or other Contract that
restricts any Company from engaging in any line of business in any geographic
area or competing with any Person;
          (xiv) any employment Contract;
          (xv) any Contract for the payment or receipt of license fees,
commissions or royalties to or from any Person anticipated to be in excess of
$25,000 individually or on an annual basis (or any such Contract providing for
aggregate payments to or from any Person anticipated to be in excess of
$100,000);
          (xvi) any Contract among members or stockholders or granting
preemptive rights, a right of first refusal, registration rights or similar
rights, or with respect to voting of securities of or equity interests in any
Company;
          (xvii) any Contract with any Governmental Entity;

18



--------------------------------------------------------------------------------



 



          (xviii) any Contract with respect to the discharge, storage or removal
of Hazardous Materials;
          (xix) any other material Contract not made in the ordinary course of
business; and
          (xx) any binding commitment or agreement to enter into any of the
foregoing.
          (b) Except as disclosed on Schedule 4.8 hereto, (i) all of the
Material Contracts are valid, binding and in full force and effect and are
enforceable by the Company party thereto in accordance with their respective
terms; (ii) each Company has performed all material obligations required to be
performed by it to date under the Material Contracts to which it is a party, and
it is not (with or without the lapse of time or the giving of notice, or both)
in breach or default in any material respect thereunder; (iii) to the knowledge
of Seller, no other party to any Material Contract is (with or without the lapse
of time or the giving of notice, or both) in breach or default in any material
respect thereunder; and (iv) no Company has received written notice of the
intention of any party to terminate any Material Contract. Complete and correct
copies of all Material Contracts, together with all modifications and amendments
thereto, have been delivered or made available to Purchaser.
          (c) Schedule 3.3-B hereto sets forth each Material Contract with
respect to which the consent of the other party or parties thereto is required
by virtue of the execution and delivery of this Agreement to avoid the
termination thereof, a breach, violation or default thereunder or any other
change or modification to the terms thereof, other than any such consent which
if not obtained, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     4.9 Condition of Assets. Except as disclosed on Schedule 4.9 hereto, all
Company Assets are in good operating condition and repair, reasonable wear and
tear excepted, and subject to assets which are not utilized from time to time
due to surplus, salvage or routine maintenance.
     4.10 Permits. Except as disclosed on Schedule 4.10 hereto, the Companies
possess all material Permits that are necessary or desirable for the conduct of
their Business. The Companies, as applicable, validly hold all such Permits and
have complied in all material respects with all terms and conditions thereof.
Except as disclosed on Schedule 4.10 hereto, no Company has received, subsequent
to December 31, 2003, written notice of any proceedings relating to the
revocation or modification of any such Permit. To the knowledge of Seller, none
of the Permits will be subject to suspension, modification, revocation or
non-renewal as a result of the execution and delivery of this Agreement or
consummation of the transactions contemplated hereby.
     4.11 Insurance. An Affiliate of Seller and certain of the Companies
maintain the insurance policies disclosed on Schedule 4.11 hereto for fire and
casualty, liability, directors’ and officers’ liability and miscellaneous
professional liability that provide coverage for the Companies with respect to
their Business in such amounts, with such deductibles and against such risks and
losses as are, in Seller’s judgment, reasonable for their Business. All such
policies

19



--------------------------------------------------------------------------------



 



are in full force and effect, all premiums due and payable thereon have been
paid, and no written notice of cancellation or termination has been received
with respect to any such policy that has not been replaced on substantially
similar terms prior to the date of such cancellation. To the knowledge of
Seller, the Business has been conducted in a manner so as to conform in all
material respects to all applicable provisions of such insurance policies. At
the Closing, coverage with respect to the Companies under the insurance policies
maintained by Seller, the Companies or any of their Affiliates shall be
terminated for periods after the Closing Date; provided, however that all
insurance policies maintained by any Partially Owned Subsidiary shall not be
terminated and shall remain in full force and effect after the Closing Date.
     4.12 Sufficiency of Assets. The Company Assets comprise all the assets
employed by the Companies in connection with the Business. The Company Assets
are sufficient for the conduct of the Business by the Companies immediately
following the Closing in substantially the same manner as currently conducted.
     4.13 Taxes. Except as disclosed on Schedule 4.13 hereto:
          (a) The Companies, and any affiliated group, within the meaning of
Section 1504 of the Code, of which any Company is or has been a member, have
filed or caused to be filed in a timely manner (within any applicable extension
periods), all Tax Returns. All Taxes shown to be due on such returns, reports
and forms have been timely paid in full or will be timely paid in full by the
due date thereof. No Liens for Taxes have been filed against the Company Assets.
          (b) For federal, state, local and foreign income Tax purposes: (i) all
of the membership interests in Montauk are directly owned by Seller and Seller
has, at all times during which Montauk has been a limited liability company,
treated Montauk as a “disregarded entity” of Seller; (ii) Seller has, at all
times during which each limited liability company Subsidiary has been a limited
liability company, treated each limited liability company Subsidiary (the
membership interests in which are directly or indirectly wholly owned by
Montauk) as a “disregarded entity” of Seller; (iii) Seller has at all times
treated the capital stock of each C corporation Subsidiary as directly owned by
Seller; (iv) Seller has at all times treated its direct or indirect membership
interests in each Partially Owned Subsidiary as directly owned by Seller; and
(v) Seller has at all times treated each limited liability company Subsidiary
(the membership interests in which are directly or indirectly wholly owned by a
Partially Owned Subsidiary) as a “disregarded entity” of such Partially Owned
Subsidiary.
          (c) Seller is not a “foreign person” within the meaning of
Section 1445 of the Code.
          (d) The Companies will not be required to include any item of income
in, or exclude any item of deduction from, taxable income for any taxable period
(or portion thereof) ending after the Closing Date as a result of (i) any change
in method of accounting adopted prior to the Closing Date; (ii) any “closing
agreement” as described in Section 7121 of the Code (or any corresponding
similar provision of state, local or foreign income Tax law) executed prior to
the Closing Date; (iii) any deferred intercompany gain or any excess loss
account described under

20



--------------------------------------------------------------------------------



 



Section 1502 of the Code and the regulations promulgated thereunder relating to
a period prior to the Closing Date; (iv) any installment sale or open
transaction disposition made prior to the Closing Date; or (v) any prepaid
amount received prior to the Closing Date.
          (e) The Companies have not entered into any compensatory agreements
that would result in a nondeductible expense pursuant to Section 280G of the
Code
          (f) To the knowledge of Seller, there are no actions by any
Governmental Entity in connection with assessing additional Taxes against or in
respect of any of the Companies for any past period. There is no dispute or
claim concerning any Tax liability of the Companies either (i) pending, or to
the knowledge of Seller, threatened by any Governmental Entity or (ii) of which
the Seller otherwise has knowledge. There are no liens for Taxes upon the assets
or properties of the Companies other than liens for Taxes not yet due and
payable. No audit or other proceedings by any Governmental Entity is pending or,
to the knowledge of Seller, threatened with respect to any Taxes due from or
with respect to the Companies.
          (g) There are no outstanding agreements or waivers extending the
statutory period of limitation applicable to any Tax Returns required to be
filed by, or that include or are treated as including, the Companies or with
respect to any Tax assessment or deficiency affecting the Companies.
          (h) The Companies have no liability for the Taxes of any Person other
than the Companies (i) under Section 1.1502-6 of the Treasury regulations (or
any similar provision of state, local or foreign law), (ii) as a transferee or
successor, or (iii) by contract or otherwise.
          (i) The Companies have not agreed to make nor are required to make any
adjustment under Section 481 of the Code.
          (j) The Companies are not a party to or bound by any obligations under
any tax sharing, tax allocation, tax indemnity or similar agreement or
arrangement.
          (k) There is currently no limitation on the utilization of the net
operating losses, built-in losses, capital losses, Tax credits or other similar
items of the Companies under (i) Section 382 of the Code, (ii) Section 383 of
the Code, (iii) Section 384 of the Code, and (iv) Section 1502 of the Code and
Treasury regulations promulgated thereunder.
          (1) All federal and state tax credits (“Tax Credits”) earned or
received by any of the Companies prior to the Closing Date, or to which any of
the Companies is entitled for any period ending prior to the Closing Date, are
valid and enforceable by the Companies, and no Company has any Liability to any
Governmental Entity with respect to such Tax Credits or to Tax Credits claimed
by any Affiliate of any of the Companies.
          (m) The Companies and their Affiliates, as applicable, have withheld
and paid all Taxes required to have been withheld and paid in connection with
any amounts paid or owing to any employee, independent contractor, creditor,
stockholder, or third party performing services for the Companies, and all Forms
W-2 and 1099 and other forms required with respect thereto have been properly
completed and timely filed with the applicable Governmental Entity.

21



--------------------------------------------------------------------------------



 



          (n) No Company has been the distributing corporation with respect to a
transaction described in Section 355 of the Code within the three-year period
ending on the date of this Agreement.
     4.14 Litigation. There is no action, suit or proceeding pending against any
Company or, to the knowledge of Seller, threatened against any Company, that
questions the validity of this Agreement. Except as disclosed on Schedule 4.14
hereto, (a) there is no action, suit or proceeding pending or, to the knowledge
of Seller, threatened against any Company, other than actions, suits or
proceedings which are covered by insurance and are subject to deductibles of
$25,000 or less individually and $50,000 or less in the aggregate; (b) no
Company is a party to or subject to the provisions of any writ, injunction,
judgment, order or decree of any court or other Governmental Entity; and
(c) there is no action, suit, proceeding or investigation by any Company against
a third party currently pending or, to the knowledge of Seller, which any
Company currently intends to initiate.
     4.15 Benefit Plans. Except as disclosed on Schedule 4.15 hereto:
          (a) No Company maintains or contributes to any Benefit Plans.
          (b) Each Benefit Plan has been operated in all material respects in
accordance with Applicable Law (including ERISA and the Code), the plan
documents thereof and collective bargaining agreements, if any. Each Benefit
Plan that is intended to be qualified under Section 401 (a) of the Code has
received a favorable determination letter from the Internal Revenue Service
indicating that such Benefit Plan is so qualified and, to the knowledge of
Seller, nothing has occurred subsequent to the issuance of such determination
letter which would cause such Benefit Plan to lose its qualified status. To the
knowledge of Seller, no act or omission has occurred and no condition exists
with respect to any Benefit Plans that would subject Purchaser to any fine,
penalty, Tax or Liability, of any kind imposed under ERISA, the Code or other
Applicable Law following the Closing.
          (c) There are no material undisclosed liabilities in respect of the
Benefit Plans with respect to which Purchaser reasonably could be expected to be
liable.
          (d) No Company has contributed to any multi-employer plans, as defined
in Section 3(37) of ERISA, that would subject Purchaser to any liability.
          (e) There is no litigation or administrative or other proceedings
involving any Benefit Plan, and no Company has received, subsequent to
December 31, 2005, any written notice that any such proceeding is threatened, in
each case that would have or reasonably would be expected to have a Material
Adverse Effect.
          (f) No employee or former employee of any Company will become entitled
to any bonus, retirement, severance, job security or similar benefit or any
enhanced benefit solely as a result of the transactions contemplated hereby and
which is payable by any Company out of its general assets.

22



--------------------------------------------------------------------------------



 



          (g) None of the Benefit Plans provides for post-employment life or
health insurance, benefits or coverage for any Company Employee participant or
any Company Employee beneficiary of any Company Employee participant, except as
required under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”).
          (h) To the knowledge of Seller, neither Seller, any Company, the
Benefit Plans, nor any employee of the foregoing, nor any trustee, administrator
or other fiduciary of a Benefit Plan has engaged in a “prohibited transaction”
(as such term is defined in Section 4975 of the Code or Section 406 of ERISA)
which could subject any party to the tax or penalty on prohibited transactions
imposed by the Code or the sanctions imposed under Title 1 or ERISA.
          (i) To the knowledge of Seller, no Benefit Plan subject to Title IV of
ERISA has incurred nor will the transactions contemplated by this Agreement give
rise to any liability, contingent liability or withdrawal liability to the
Pension Benefit Guaranty Corporation other than for the payment of premiums, all
of which have been paid when due. No Benefit Plan has applied for or received a
waiver of the minimum funding standards imposed by Code Section 412.
          (j) To the knowledge of Seller, each Benefit Plan which is a
“non-qualified deferred compensation Plan” (within the meaning of Section 409A
of the Code) has been operated in compliance with Section 409A of the Code and
subsequent guidance.
     4.16 Absence of Changes or Events. Except as disclosed on Schedule 4.16
hereto, since December 31, 2005, there has not been any material adverse change
in the assets, condition (financial or otherwise) or results of operations of
the Companies or in the Business, taken as a whole, other than changes relating
to the economy in general or the landfill gas industry in general, and not
specifically relating to the Companies. Except as disclosed on Schedule 4.16
hereto, since December 31, 2005, the Companies have caused their respective
Business to be conducted in the ordinary course and in substantially the same
manner as previously conducted and have made all reasonable efforts consistent
with past practices to preserve the relationships of their respective Business
with customers, suppliers and others with which they conduct business.
     4.17 Governmental Regulation. Except as set forth on Schedule 4.17 hereto,
the Companies are not subject to regulation under (a) the Public Utility Holding
Company Act of 1935, as amended, (b) the Federal Power Act, (c) the National Gas
Act, as amended, or (d) the Natural Gas Policy Act, as amended, or subject to
regulation as an “electric utility”, “electric corporation”, “electrical
company”, “electric utility company”, electric utility holding company”, “public
utility”, “holding company”, “public utility holding company”, “public service
corporation”, “gas utility”, “gas company” or the equivalent under any
Applicable Law. No Company is an “investment company”, an “investment advisor”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
     4.18 Compliance with Applicable Laws. Except as disclosed on Schedule 4.20
hereto, each Company is in compliance in all material respects with all
Applicable Laws, including those

23



--------------------------------------------------------------------------------



 



relating to occupational health and safety. Except as disclosed on Schedule 4.20
hereto, no Company has received, subsequent to December 31, 2003, any written
communication from a Governmental Entity that alleges that its Business has
failed to comply in any material respect with any Applicable Laws. Except as
disclosed on Schedule 4.20 hereto, no Company has received, subsequent to
December 31, 2003, any written notice that any investigation or review by any
Governmental Entity is pending (and remains pending as of the date hereof) with
respect to such Company or its Business or that any such investigation or review
is contemplated.
     4.19 Labor Matters.
          (a) No Company is subject to any suit, action or proceeding which is
pending or, to the knowledge of Seller, threatened asserting that any Company
has committed unfair labor practices (within the meaning of the National Labor
Relations Act or applicable state statutes) or seeking to compel any Company to
bargain with any labor organization as to the terms and conditions of
employment. No strike, lockout or other work stoppage or material labor dispute
involving any Company is pending or, to the knowledge of Seller, threatened, and
there is no current petition, proceeding or similar activity involving any
employees of the Companies seeking to certify a collective bargaining unit or
engaging in any organizational activity. No Company is bound by any collective
bargaining agreement or other contract with a labor union or labor organization.
The Companies have complied in all material respects with all laws relating to
employment, wages, hours, collective bargaining arrangements and payment of
social security or similar Taxes, and no Person has asserted that any Company is
liable for any arrears of wages, Taxes or penalties for failure to comply with
any of the foregoing laws.
          (b) Schedule 4.19 hereto contains an accurate and complete list of
(i) all of the employees of the Companies as of the date of this Agreement and
(ii) certain additional employees of Seller or its Affiliates (other than the
Companies) who perform services for the Companies (collectively, the “Additional
Employees,” and identified as such on Schedule 4.19 hereto), as well as each
such employee’s hire date, job title and work location.
          (c) The Companies are in compliance in all material respects with all
laws, rules, regulations and orders relating to the employment of labor,
including all such laws, rules, regulations and orders relating to wages, hours,
discrimination, civil rights, safety and health, workers’ compensation and the
collection and payment of withholding or Social Security Taxes and similar
Taxes.
          (d) Except as set forth on Schedule 4.19 hereto, all of the Company
Employees are “at-will” employees with no employment contracts or material
severance, change of control or other such plans providing for payments or
benefits to the employees with respect to the transactions contemplated by this
Agreement that would be materially different from the payment and benefits that
any of such employees would receive upon any termination of employment not with
respect to the transactions contemplated by this Agreement or any change of
control.

24



--------------------------------------------------------------------------------



 



     4.20 Environmental Matters. To the knowledge of Seller and except as
disclosed on Schedule 4.20 hereto:
          (a) Each Company is in compliance in all material respects with all
applicable Environmental Laws.
          (b) There has been no release or threatened release by any Company of
any Hazardous Materials on, upon, into or from any real property used by any
Company in violation of applicable Environmental Laws.
          (c) There have been no Hazardous Materials generated by any Company
that have been disposed of or come to rest at any site that has been included in
any published U.S. federal, state or local “superfund” site list or any other
similar list of hazardous or toxic waste sites published by any Governmental
Entity in the United States.
          (d) Each Company has obtained and is in compliance with all material
Permits that are required pursuant to applicable Environmental Laws for the
occupation and use by such Company of its facilities and the operation of its
Business.
          (e) No Company has received, subsequent to December 31, 2003, any
written notice or report regarding any actual or alleged violation of
Environmental Laws by any Company, including any investigation, remedial or
corrective obligations relating to such Company or its Business arising under
Environmental Laws.
Notwithstanding anything to the contrary herein, this Section 4.20 constitutes
the only representations and warranties made by Seller with respect to
environmental matters.
     4.21 Bank Accounts. Schedule 4.21 hereto sets forth a true and complete
list of each bank, deposit, lock-box or cash collection, management or other
account of the Companies, including the title and number of the account, the
financial or other institution at which such account is located and the list of
approved signatories for check-writing or withdrawal authority in respect of
each such account (if applicable).
     4.22 Brokers. Neither Seller, the Companies or any Affiliate thereof has
any contract, arrangement or understanding with any investment banking firm,
broker or finder with respect to the transactions contemplated by this Agreement
except for Financial Advisor, whose fees and expenses shall be borne by Seller.
     4.23 Accounts Receivable. All of the accounts, notes and loans receivable
that have been recorded on the books of the Companies are bona fide and
represent accounts, notes and loans receivable validly due for goods sold,
services rendered or other transactions occurring in the ordinary course of
business. None of such receivables is subject to any asserted claim of offset or
recoupment or counterclaim, and the Seller has no knowledge of any specific
facts that would be likely to give rise to any such claim or that any such
receivable will not be collected in accordance with its terms. No amount of such
accounts receivable is contingent upon the performance by the Companies of any
obligation and no agreement for deduction or discount or

25



--------------------------------------------------------------------------------



 



any type of credit has been made with respect to any such accounts receivable.
To the knowledge of Seller, no account debtor of the Companies has proposed any
material discount or reduction with respect to such account debtor’s accounts
receivable.
     4.24 Absence of Certain Business Practices. Neither the Companies, Seller
nor, to the knowledge of Seller, any of their respective officers, employees or
agents nor any other Person acting on any of their behalf, has, directly or
indirectly, given or agreed to give any gift or similar benefit (other than with
respect to bona fide payments for which adequate consideration has been given)
to any customer, supplier, governmental employee or other Person who is or may
be in a position to help or hinder the business of the Companies (or assist the
Companies in connection with any actual or proposed transaction): (i) which
might subject the Companies to any damage or penalty in any civil, criminal or
governmental litigation or proceeding; (ii) which, if not continued in the
future, would have a Material Adverse Effect or which would subject the
Companies to suit or penalty in any private or governmental litigation or
proceeding; or (iii) for establishment or maintenance of any concealed fund or
concealed bank account.
     4.25 Disclosure. No representation or warranty of Seller set forth in this
Agreement, in any of the Schedules or Exhibits hereto, or in any of the other
Seller Agreements, contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances in which they are made.
ARTICLE V
Purchaser’s Representations and Warranties
     Purchaser hereby makes the following representations and warranties to
Seller, each of which is true and correct on the date hereof (except where
specifically provided otherwise) and will be true and correct on the Closing
Date, and each of which shall survive the Closing Date and the transactions
contemplated hereby to the extent set forth in Section 11.3 hereof:
     5.1 Due Organization and Standing. Purchaser is a duly organized limited
liability company, validly existing and in good standing under the laws of the
State of Delaware.
     5.2 Authority; Execution and Delivery; Enforceability. Purchaser has full
limited liability company power and authority to execute and deliver this
Agreement and the Purchaser Agreements and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Purchaser of this
Agreement and the Purchaser Agreements and the consummation by Purchaser of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary limited liability company action. Purchaser has duly executed and
delivered this Agreement and will duly execute and deliver each Purchaser
Agreement. This Agreement constitutes, and each Purchaser Agreement, when duly
executed and delivered by Purchaser, shall constitute, the legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws now or
hereafter in effect relating to creditors’ rights and by general principles of
equity.

26



--------------------------------------------------------------------------------



 



     5.3 No Conflicts; Consents. The execution and delivery by Purchaser of this
Agreement and the Purchaser Agreements, the consummation by Purchaser of the
transactions contemplated hereby and thereby and compliance by Purchaser with
the terms hereof and thereof do not conflict with, or result in any violation of
or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to loss of a material benefit under or result in the creation of any Lien
upon any of the properties or assets of Purchaser under, any provision of
(i) the organizational documents of Purchaser, (ii) any contract, agreement or
instrument to which Purchaser or any of its Affiliates is a party or by which
any of their respective properties or assets is bound or (iii) any judgment,
order or decree applicable to Purchaser or any of its Affiliates or any
Applicable Law, other than, in the case of clauses (ii) and (iii) above, (x) any
such items that, individually or in the aggregate, have not had and could not
reasonably be expected to materially impair Purchaser’s ability to perform its
obligations hereunder or consummate the transactions contemplated by this
Agreement, and (y) the Required Statutory Approvals. Except for the Required
Statutory Approvals, no consent, approval, license, permit, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity or any other Person is required to be obtained or made by or with respect
to Purchaser or any of its Affiliates in connection with Purchaser’s execution,
delivery and performance of this Agreement or any Purchaser Agreement or the
consummation by Purchaser of the transactions contemplated hereby and thereby or
the conduct by Purchaser of the Business following the Closing as conducted on
the date hereof.
     5.4 Litigation. There is no action, suit or proceeding pending or, to the
knowledge of Purchaser, threatened against Purchaser that questions the validity
of this Agreement or any Purchaser Agreement or the right of Purchaser to enter
into such agreements or to consummate the transactions contemplated hereby or
thereby.
     5.5 Knowledge and Experience; Investment. Purchaser is an investor in
securities of companies in the development stage and acknowledges that it is
able to fend for itself, can bear the economic risk of its investment and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of an investment in the Purchased
Interests. Purchaser has been furnished with and has had access to such
information as Purchaser considered necessary to make an informed investment
decision and determination as to the purchase of the Purchased Interests.
Purchaser is acquiring the Purchased Interests for investment and not with a
view to its sale or distribution other than a sale or distribution which is
registered under applicable securities laws or is exempt from such registration.
     5.6 Availability of Funds. Subject to the satisfaction of the conditions
precedent set forth in Sections 7.1(j) and 7.1(k) hereof, Purchaser has or has
access to sufficient funds to pay the Purchase Price and to consummate the
transactions contemplated hereby.
     5.7 Disclosure. No representation or warranty of Purchaser set forth in
this Agreement or in any of the Schedules or Exhibits hereto, or in any of the
other Purchaser Agreements, contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which they are made.

27



--------------------------------------------------------------------------------



 



ARTICLE VI
Restrictions on Transfer of Purchased Interests
     6.1 Restricted Securities. Purchaser acknowledges that the Purchased
Interests have not been registered under the Securities Act and are “restricted
securities” within the meaning of Rule 144 promulgated under the Securities Act.
The Purchased Interests may not be offered for sale, sold or otherwise
transferred except (i) pursuant to an effective registration statement under the
Securities Act covering the Purchased Interests, (ii) in compliance with the
resale limitations of Rule 144 or (iii) pursuant to an applicable exemption from
registration under the Securities Act and applicable state securities laws.
ARTICLE VII
Conditions to Closing
     7.1 Conditions to Purchaser’s Obligations. The obligations of Purchaser to
purchase the Purchased Interests at the Closing are subject to the fulfillment,
on or prior to the Closing Date, of the following conditions, any of which may
be waived by Purchaser in its sole discretion (other than the condition as to
the Required Statutory Approvals):
          (a) Representations and Warranties; Obligations. All representations
and warranties made by Seller in this Agreement shall be true and correct in all
material respects (or, to the extent qualified by materiality within any such
representation or warranty, true and correct in all respects) when made and
shall be true and correct in all material respects (or, to the extent qualified
by materiality within any such representation or warranty, true and correct in
all respects) on the Closing Date with the same force and effect as if they had
been made as of the Closing Date (except where they speak to a different date).
Seller shall have performed all obligations and conditions under this Agreement
required to be performed or observed by Seller on or prior to the Closing Date.
          (b) Consents and Waivers. All of the Required Statutory Approvals
shall have been obtained and shall have become Final Orders and, in the case of
the FERC approval under Section 203 of the Federal Power Act, final and
non-appealable, and all of the Seller Required Consents shall have been
obtained.
          (c) No Injunction or Restraints. No temporary restraining order,
preliminary or permanent injunction or other legal restraint or prohibition
preventing or materially restricting or altering the consummation of the
transactions contemplated by this Agreement shall be in effect, and there shall
not be any pending action by or before any Governmental Entity challenging or
seeking to restrain or prohibit in any material respect or materially alter the
consummation of the transactions contemplated by this Agreement or seeking to
obtain any damages from any of the Parties in connection with the transactions
contemplated by this Agreement.
          (d) Documents. All documents and instruments delivered by Seller shall
be satisfactory in substance and form to Purchaser and its counsel, and
Purchaser and its counsel

28



--------------------------------------------------------------------------------



 



shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request.
          (e) Seller Agreements. Seller shall have duly executed and delivered
to Purchaser the following agreements (collectively, the “Seller Agreements”):
          (i) An officer’s certificate signed by a duly authorized officer of
Seller and certifying as to the satisfaction of the conditions set forth in
Section 7.1 (a) hereof; and
          (ii) A certificate signed by the Secretary of Seller certifying as to
the incumbency and signature of the officer(s) of Seller executing this
Agreement and the Seller Agreements and as to the resolutions adopted by the
board of directors of Seller authorizing the transactions contemplated hereby
and thereby.
          (f) [Intentionally Omitted]
          (g) Divestiture of Montauk Synfuels, LLC. Seller shall have caused
Montauk to transfer all of Montauk’s ownership interests in Montauk Synfuels,
LLC to Seller in accordance with Section 8.14 hereof and shall have delivered
evidence thereof to Purchaser.
          (h) Hedging Arrangement. The hedging arrangements with JP Morgan Chase
Bank, N.A. identified on Schedule 4.8 hereto (the “JP Morgan Hedge”) shall have
been unwound at or prior to the Closing, Seller shall have delivered evidence
thereof to Purchaser in form and substance reasonably satisfactory to Purchaser,
and all Hedge Cash Proceeds shall have been deposited and remain on deposit as
of the Closing Date in one or more deposit accounts owned by the Companies.
          (i) DLH Guaranty. DLH shall have executed and delivered to Purchaser
the DLH Guaranty on or prior to the Closing Date.
          (j) South African Reserve Bank. To the extent required by applicable
law, the transactions contemplated by this Agreement shall have been approved by
the South African Reserve Bank.
          (k) Performance of Lender. Purchaser’s lender shall have entered into
definitive agreements and made available to Purchaser the financing reflected in
the executed commitment letter addressed to Purchaser dated on or about the date
hereof, a copy of which has been delivered to Seller.
     7.2 Conditions to Seller’s Obligations. The obligations of Seller to sell
and deliver the Purchased Interests at the Closing are subject to the
fulfillment, on or prior to the Closing Date, of the following conditions, any
of which may be waived by Seller in its sole discretion (other than the
condition as to the Required Statutory Approvals):

29



--------------------------------------------------------------------------------



 



          (a) Representations and Warranties; Obligations. All representations
and warranties made by Purchaser in this Agreement shall be true and correct in
all material respects (or, to the extent qualified by materiality within any
such representation or warranty, true and correct in all respects) when made and
shall be true and correct in all material respects (or, to the extent qualified
by materiality within any such representation or warranty, true and correct in
all respects) on the Closing Date with the same force and effect as if they had
been made as of the Closing Date. Purchaser shall have performed in all respects
all obligations and conditions herein required to be performed or observed by
Purchaser under this Agreement on or prior to the Closing Date.
          (b) Consents and Waivers. All of the Required Statutory Approvals
shall have been obtained and shall have become Final Orders and, in the case of
the FERC approval under Section 203 of the Federal Power Act, final and
non-appealable, and all of the Seller Required Consents shall have been
obtained.
          (c) No Injunction or Restraints. No temporary restraining order,
preliminary or permanent injunction or other legal restraint or prohibition
preventing or materially restricting or altering the consummation of the
transactions contemplated by this Agreement shall be in effect, and there shall
not be any pending action by or before any Governmental Entity challenging or
seeking to restrain or prohibit in any material respect or materially alter the
consummation of the transactions contemplated by this Agreement or seeking to
obtain any damages from any of the Parties in connection with the transactions
contemplated by this Agreement.
          (d) Documents. All documents and instruments delivered by Purchaser
shall be reasonably satisfactory in substance and form to Seller and its
counsel, and Seller and its counsel shall have received all such counterpart
originals or certified or other copies of such documents as they may reasonably
request.
          (e) Purchaser Agreements. Purchaser shall have duly executed and
delivered to Seller the following agreements (collectively, the “Purchaser
Agreements”):
          (i) An officer’s certificate signed by a duly authorized officer of
Purchaser and certifying as to the satisfaction of the conditions set forth in
Section 7.2(a) hereof; and
          (ii) A certificate signed by the Secretary of Purchaser certifying as
to the incumbency and signature of the officer(s) of Purchaser executing this
Agreement and the Purchaser Agreements and as to the resolutions adopted by the
board of managers of Purchaser authorizing the transactions contemplated hereby
and thereby.
          (f) Terminations. Each of the guaranties, letters of credit and other
agreements disclosed on Schedule 7.2(f) hereto, to which Seller or an Affiliate
of Seller (other than the Companies) is a party, shall have been terminated, and
Seller and such other Affiliates shall have been released from all obligations
thereunder.

30



--------------------------------------------------------------------------------



 



          (g) Release. Seller shall have received a full release from John
Schmitt in form and substance reasonably satisfactory to Seller.
ARTICLE VIII
Covenants
     8.1 Access Prior to Closing Date. Seller hereby covenants and agrees that
during the period from the date of this Agreement to the Closing Date, Seller
shall cause the Companies to (a) give Purchaser and its authorized
representatives reasonable access to all books, records, personnel, offices and
other facilities and properties of the Companies, (b) permit Purchaser to make
such copies and inspections thereof as Purchaser may reasonably request and
(c) furnish Purchaser with such financial and operating data and other
information with respect to the Companies and the Business as Purchaser may from
time to time reasonably request; provided, however, that the foregoing shall be
conducted at Purchaser’s expense, at a reasonable time, under the supervision of
the personnel of Seller or the Companies, as the case may be, in compliance with
the Confidentiality Agreement and in such a manner as to maintain the
confidentiality of this Agreement and the transactions contemplated hereby and
not to interfere unreasonably with the normal operation of the Business.
     8.2 Pre-Closing Restrictions on Conduct of Business. Except (i) as
otherwise contemplated by this Agreement, (ii) as set forth on Schedule 8.2
hereto or (iii) with the consent of Purchaser (which consent shall not be
unreasonably withheld or delayed), Seller hereby covenants and agrees that,
during the period from the date of this Agreement to the Closing Date, Seller
shall cause the Companies to operate in the ordinary course of business
consistent with past practices, and shall not permit any Company to:
          (a) sell, license or dispose of any of its material properties or
assets, except in the ordinary course of business;
          (b) make any loans, advances (other than advances made in the ordinary
course of business) or capital contributions to, or investments in, any other
Person;
          (c) make any change in any of its present accounting methods and
practices, except as required by changes in GAAP;
          (d) make or authorize any capital expenditures exceeding $50,000
individually or $150,000 in the aggregate, unless such capital expenditure is
contemplated by the Companies’ existing capital expenditure budget (which has
been delivered or made available to Purchaser);
          (e) settle or compromise any material Tax liability, except as is
consistent with past practice;
          (f) incur any Indebtedness, other than from intercompany loans between
any Company and any Affiliate thereof, issue any debt securities, assume,
guarantee or endorse the

31



--------------------------------------------------------------------------------



 



obligations of any third party or mortgage or create any Liens on any of its
properties or assets other than Permitted Liens or immaterial Liens which do not
restrict use or detract from value;
          (g) amend its certificate of organization, certificate of
incorporation, operating agreement, by-laws or other organizational document;
          (h) change its equity structure;
          (i) make any dividend or distribution to Seller or any other Affiliate
of Seller, other than with respect to the Cash Equivalents;
          (j) acquire or agree to acquire by merging or consolidating with or by
purchasing the equity of, or a substantial portion of the assets of, or by any
other manner, any business or entity or otherwise acquire or agree to acquire
any assets (other than in the ordinary course of business);
          (k) acquire or invest in any new landfill gas-to-energy project or
other energy project;
          (1) knowingly take any action that would cause any of Seller’s
representations and warranties set forth in Article IV hereof to become untrue
in any material respect;
          (m) enter into any written employment agreement with any employee or
increase in any material respect the compensation of any officer or key employee
of the Business;
          (n) adopt, grant, extend or increase the rate or terms of any bonus,
insurance, pension or other employee benefit plan, payment or arrangement made
to, for, or with any officer or employee of the Business or any other benefits
payable in any other form by Seller or the Companies; or
          (o) agree to take any of the foregoing actions.
     8.3 Regulatory Approvals and Other Consents.
          (a) Each Party shall cooperate and use commercially reasonable efforts
to promptly prepare and file all necessary documentation, to effect all
necessary applications, notices, petitions, filings and other documents, and to
use all commercially reasonable efforts to obtain all necessary permits,
consents, approvals and authorizations of all Governmental Entities (including
FERC) necessary or advisable to obtain the Required Statutory Approvals as soon
as practicable; provided, however, that the Parties shall make all required
initial filings necessary to obtain the Required Statutory Approvals within five
Business Days after the date hereof. Each Party shall have the right to review a
reasonable time in advance and to provide comments on any filing made after the
date hereof and until the Closing by the other Party with any Governmental
Entity (including FERC) with respect to the transactions contemplated hereby,
and the Party making such filing shall give reasonable consideration to any
comments so provided. Each Party

32



--------------------------------------------------------------------------------



 



shall be responsible for its own cost of preparing and filing such applications,
as well as all petitions for rehearing and all reapplications.
          (b) Without limiting the generality of Section 8.3(a) hereof, but only
to the extent required by Applicable Law, Seller and Purchaser shall as promptly
as practicable, but in no event later than five Business Days following the
execution and delivery of this Agreement, each file with the United States
Federal Trade Commission (the “FTC”) and the United States Department of Justice
(the “DOJ”) the Notification and Report Form under the HSR Act required in
connection with the transactions contemplated hereby and as promptly as
practicable supply any additional information, if any, requested in connection
herewith pursuant to the HSR Act. Any such Notification and Report Form and
additional information, if any, submitted to the FTC or the DOJ shall be in
substantial compliance with the requirements of the HSR Act, each of Seller and
Purchaser shall furnish to the other such information and assistance as the
other may reasonably request in connection with its preparation of any filing or
submission which is necessary under the HSR Act. Each of Seller and Purchaser
shall keep the other apprised in a prompt manner of the status and substance of
any communications with, and inquiries or requests for additional information
from, the FTC and the DOJ and shall comply promptly with any such inquiry or
request. To the extent a filing is required under the HSR Act, each of Seller
and Purchaser shall use commercially reasonable efforts to obtain the early
termination or expiration of any applicable waiting period required under the
HSR Act for the consummation of the transactions contemplated hereby. The costs
of all filing fees under the HSR Act (if any) shall be borne 50% by Purchaser
and 50% by Seller.
          (c) Seller shall submit, not later than five days after the Closing
Date, a completed General Information Notice to the New Jersey Department of
Environmental Protection, as and to the extent required by the New Jersey
Industrial Site Recovery Act, N.J.A.C. 7:26B (“ISRA”). Each Party shall
cooperate and use commercially reasonable efforts to promptly prepare and
provide such agreements and other information, approvals or authorizations as
may be required, including without limitation the General Information Notice, in
order to obtain, as soon as possible after the Closing, a no further action
letter from the New Jersey Department of Environmental Protection with respect
to such property or facilities as may be subject to ISRA.
          (d) Seller shall, as promptly as practicable, use commercially
reasonable efforts (which shall not include the payment of any consideration or
the extinguishment of any of its or the Companies’ rights) to obtain the Seller
Required Consents.
          (e) Seller shall, as promptly as practicable, use commercially
reasonable efforts (which shall not include the payment of any consideration or
the extinguishment of any of its or the Companies’ rights) to obtain the
consents of Apollo Energy III, LLC, Prometheus Energy Corporation,
Magellan-Montauk LFG, LLC and Magellan LFG Holdings, LLC in connection with the
contemplated pledge by Purchaser to its lender on the Closing Date of membership
interests in the Partially Owned Subsidiaries.
          (f) Purchaser shall, as promptly as practicable and at its sole cost
and expense, use commercially reasonable efforts (i) to obtain the approval by
the South African Reserve

33



--------------------------------------------------------------------------------



 



Board of the transactions contemplated hereby and (ii) to enter into definitive
agreements with its lender for financing the transactions contemplated hereby
and to close such financing at or prior to the Closing.
     8.4 Compliance with Law. Each Party shall comply with all applicable laws
and regulations required for the valid and effective consummation of the
transactions contemplated hereby.
     8.5 Notice. Each Party shall promptly notify the other Party in writing
upon the occurrence or the nonoccurrence of any event which does then, or which
upon the passing of time or the giving of notice would, constitute a material
breach of or default under, or render misleading or untrue in any material
respect, any agreement, covenant, representation or warranty made by such Party
in this Agreement.
     8.6 Public Announcements. The Parties will consult with each other before
issuing, and provide each other the opportunity to review, comment upon and
concur with, any press release or other public statements with respect to the
transactions contemplated by this Agreement, and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable law or court process.
     8.7 No Inconsistent Action. No Party shall take any action (a) inconsistent
with its obligations under this Agreement or (b) that would hinder or delay the
consummation of the transactions contemplated by this Agreement. Seller and
Purchaser shall use commercially reasonable efforts to cause to be satisfied
prior to the Closing Date the conditions set forth in Section 7.1 and
Section 7.2 hereof, respectively.
     8.8 Cash and Intercompany Receivables and Payables. Notwithstanding
anything to the contrary herein, prior to the close of business on the day
immediately prior to the Closing Date, Seller shall (i) cause all of the
Companies’ receivables from, and payables to, Seller or other Affiliates of
Seller (other than the Companies) to be collected and paid, respectively, so
that no such items are on the books of the Companies as of the Closing Date; and
(ii) be permitted, in its sole discretion, to cause some or all of the Cash
Equivalents to be distributed to Seller.
     8.9 Employees.
          (a) Purchaser agrees to cause the Companies to continue the employment
of those individuals who are employees of the Companies on the Closing Date for
a period of at least 12 months thereafter on terms and conditions no less
favorable to such employees as their current terms and conditions; provided,
however, that such employment may be terminated during such 12-month period for
cause or non-performance, as customarily defined and determined and in
accordance with the Companies’ existing practices and procedures. Individuals
who are otherwise employees of the Companies, but who on the Closing Date are
not actively at work due to a leave of absence covered by the Family and Medical
Leave Act, due to any other authorized leave of absence, or due to short or
long-term disability, shall nevertheless be treated as employees of the
Companies for the purposes of this Section 8.9. In addition,

34



--------------------------------------------------------------------------------



 



Purchaser shall cause the Companies to make offers of employment to the
Additional Employees, for terms of not less than 12 months and on terms and
conditions no less favorable to the Additional Employees as their current terms
and conditions; provided, however, that such employment may be terminated during
such 12-month period for cause or non-performance, as customarily defined and
determined and in accordance with the Companies’ existing practices and
procedures. Employees of the Companies on the Closing Date, together with the
Additional Employees, are referred to collectively as the “Company Employees.”
          (b) Effective as of the Closing Date, all Company Employees shall
cease to participate in the Benefit Plans sponsored by Seller or any of its
ERISA Affiliates.
          (c) As of the Closing Date, all Company Employees shall be eligible to
participate in and, if elected, shall commence participation in the employee
benefit plans (within the meaning of Section 3(3) of ERISA), programs, policies,
contracts, fringe benefits, or arrangements of Purchaser or its Affiliates
(collectively, “Purchaser Employee Plans”) in accordance with the terms of such
plans in the same manner as similarly situated employees of Purchaser. Purchaser
shall, to the extent permissible under any Purchaser Employee Plan, waive all
limitations as to pre-existing condition exclusions and waiting periods with
respect to the Company Employees and their spouses and dependents, if
applicable, under the Purchaser Employee Plans, other than, but only to the
extent of, limitations or waiting periods that were in effect with respect to
such employees under the employee benefit plans (within the meaning of
Section 3(3) of ERISA), programs, policies, contracts, fringe benefits, or
arrangements of Seller or its Affiliates (collectively, “Seller Employee Plans”)
that have not been satisfied as of the Closing Date. Purchaser shall, to the
extent permissible under any Purchaser Employee Plan, provide each Company
Employee with credit for any co-payments and deductibles paid prior to the
Closing Date in satisfying any deductible or out-of-pocket requirements under
Purchaser’s Employee Plans. Purchaser shall use commercially reasonable efforts
to accept or cause to be accepted transfers from Seller’s health care flexible
spending account plan, transportation flexible spending account plan and
dependent care flexible spending account plan of each Company Employee’s unused
account balance as of the Closing Date and credit such employee with such
amounts under the applicable Purchaser Employee Plans.
          (d) Purchaser shall cause to be provided to each Company Employee
credit for prior service with Seller, the Companies or their Affiliates, for all
purposes (including vesting, eligibility, employer contributions, benefit
accrual and/or level of benefits) in all Purchaser Employee Plans, including
fringe benefit plans, vacation and sick leave policies, severance plans or
policies, matching and profit sharing contributions under defined contribution
plans and retiree medical plans maintained or provided by Purchaser or its
Affiliates in which such Company Employees are eligible to participate after the
Closing Date, other than for purposes of benefit accruals under Purchaser’s
defined benefit pension plans subject to Title IV of ERISA or Section 412 of the
Code.
          (e) Purchaser shall provide each Company Employee credit for all of
the Company Employee’s earned but unused vacation and sick leave and other
time-off as of the Closing Date as determined under the current time-off
policies applicable to such employee.

35



--------------------------------------------------------------------------------



 



          (f) Purchaser shall take any and all necessary action to cause the
trustee of a defined contribution plan of Purchaser or one of its Affiliates, if
requested to do so by a Company Employee, to accept a direct “rollover” of all
or a portion of such employee’s distribution from DLH’s defined contribution
plan (excluding securities, but including plan loans).
          (g) As of the Closing, DLH and Duquesne Light Company shall, to the
extent it does not violate the Code’s non-discrimination rules, take all
necessary action to cause the defined contribution and defined benefit pension
plans maintained by DLH and Duquesne Light Company to fully vest the Company
Employees in their account balances and/or accrued benefits under such plans as
of the Closing Date.
          (h) With respect to each Company Employee (including any beneficiary
or the dependent thereof), Seller shall retain all liabilities and obligations
arising under any applicable welfare benefit plans of Seller or its Affiliates
(other than the Companies) to the extent that such liability or obligation
relates to claims incurred (whether or not reported or paid) prior to the
Closing Date. For purposes of this Section 8.9(h), a claim shall be deemed to be
incurred when (i) with respect to medical, dental, health related benefits,
accident and disability (including workmen’s compensation benefits), the
medical, dental, health related, accident or disability services giving rise to
such claim are performed and (ii) with respect to life insurance, when the death
occurs. Effective as of the Closing Date, Seller shall be responsible for
providing coverage under COBRA to any Company Employee, his or her spouse or
dependent person as to whom a “qualifying event” as defined in Section 4890B of
the Code has occurred prior to the Closing Date.
          (i) If a plant closing or a mass layoff occurs or is deemed to occur
with respect to any Company at any time on or after the Closing, Purchaser shall
be solely responsible for providing all notices required under the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. § 2109 et seq. or the
regulations promulgated thereunder (the “WARN Act”) and for taking all remedial
measures, including, without limitation, the payment of all amounts, penalties,
liabilities, costs and expenses if such notices are not provided.
          (j) Seller shall retain any and all liabilities and obligations which
relate to service of any Company Employee prior to the Closing Date and arise
under any Seller Employee Plans that provide for postretirement benefits for
periods of service prior to the Closing Date with respect to any Company
Employee employed by Seller or its Affiliates (other than the Companies) that
are (A) defined benefit pension plans subject to Title IV of ERISA or
Section 412 of the Code, (B) defined contribution plans as defined in
Section 3(34) of ERISA, (C) voluntary employees’ beneficiary associations under
Section 501(c)(9) of the Code, or (D) related to other post-employment benefits
for all current retirees of the Companies as of the Closing.
          (k) Approximately two weeks prior to the Closing Date, Seller shall
provide to Purchaser a list of the Annual Incentive Plan prorated payments, if
any, for each proposed Company Employee as of the Closing Date, calculated on
the basis of a full payout for any applicable open Annual Incentive Plan year
(the “Prorated Payment”). Purchaser shall (i) on the

36



--------------------------------------------------------------------------------



 



Closing Date, cause the applicable Company to pay to each Company Employee the
respective Prorated Payment, if any, and (ii) cause the applicable Company to
pay to each Company Employee a prorated amount under Purchaser’s corresponding
incentive plan, if any, for the period from the Closing Date until December 31
of the year in which Closing occurs.
     8.10 Further Assurances. After the Closing, each Party shall cooperate with
the other, and execute and deliver, or cause to be executed and delivered, all
such other instruments, including instruments of conveyance, assignment and
transfer, and use commercially reasonable efforts to take all such other actions
as may be reasonably requested by the other Party from time to time, consistent
with the terms of this Agreement, to effectuate the purposes and provisions of
this Agreement.
     8.11 Tax Matters.
          (a) Seller shall be responsible for the preparation and filing of the
Companies’ federal (if applicable), state and local income and, if appropriate,
other Tax Returns with respect to all periods ending on or before the Closing
Date and the portion, ending on or before the Closing Date, of any Straddle
Period (“Pre-Closing Tax Periods”), and for the payment of all federal, state
and local income and, if appropriate, other Taxes with respect to all such
Pre-Closing Tax Periods. Except as provided below, such Tax Returns shall be
prepared in a manner consistent with prior practice, and shall utilize
accounting methods, elections and conventions that do not have the effect of
distorting the allocation of income or expense between Pre-Closing Tax Periods
and periods ending after the Closing Date or the portion, beginning after the
Closing Date, of any Straddle Period (“Post-Closing Tax Periods”). Seller shall
include the income of each Company (including any deferred item triggered into
income by Treasury Regulation Section 1.1502-13 and any excess loss account
taken into income under Treasury Regulation Section 1.1502-19) on DLH’s
consolidated federal Tax Returns for all Pre-Closing Tax Periods, and pay any
and all Taxes attributable to all Pre-Closing Tax Periods. For all Pre-Closing
Tax Periods, Seller shall cause each Company to join in DLH’s consolidated
federal Tax Return and, in jurisdictions requiring separate reporting from DLH,
to file separate Company state, local and foreign Tax Returns, and to pay any
and all Tax attributable to all Pre-Closing Tax Periods. Purchaser shall cause
each Company to file income Tax Returns (or shall include the Companies in its
combined or consolidated income Tax Return) for all Post-Closing Tax Periods,
and shall pay any and all Taxes attributable to all Post-Closing Tax Periods.
Seller agrees not take any position in any Tax Return for a Pre-Closing Tax
Period that could reasonably be expected to result in any Tax liability for any
Company or Purchaser or require any of the foregoing to take any adverse Tax
position without the prior written consent of Purchaser. For purposes of this
Agreement, the amount of taxable income of the Companies attributable to the
Straddle Period shall be determined based upon a hypothetical closing of the
taxable year on the Closing Date with the Closing Date being included in the
pre-Closing portion of such Straddle Period; provided, however, real and
personal property Taxes (which are not based on income) shall be determined by
reference to the relative number of days in the pre-Closing and post-Closing
portions of such Straddle Period.
          (b) Purchaser and Seller recognize that each of them will need access,
from time to time, after the Closing Date, to certain accounting and Tax records
and information held

37



--------------------------------------------------------------------------------



 



by Purchaser and/or the Companies to the extent such records and information
pertain to events occurring prior to the Closing Date; therefore, Purchaser
agrees to cause the Companies to (i) properly retain and maintain such records
for a period of seven years from the date the Tax Returns for the year in which
the Closing occurs are filed or until the expiration of the statute of
limitations with respect to such year, whichever is later, and (ii) allow Seller
and its agents and representatives at times and dates mutually acceptable to the
Parties, to reasonably inspect, review and make copies of such records from time
to time, such activities to be conducted during normal business hours and at
Seller’s expense.
     8.12 Fresh Kills Project. After the Closing and until July 1, 2007,
(a) Purchaser shall cause GSF Energy, LLC to maintain in full force and effect
that certain $1,000,000 Payment Bond dated December 29, 2003 made by GSF Energy,
LLC and Fidelity and Deposit Company of Maryland in favor of The City of New
York (the “GSF Payment Bond”): and (b) Seller shall cause to be maintained in
full force and effect that certain $3,500,000 Letter of Credit issued by
Citibank, N.A. in favor of The City of New York, as amended (the “GSF Letter of
Credit”).
     8.13 Transition Services. Seller shall provide, or shall cause one or more
of its Affiliates to provide, to Purchaser and the Companies, for a period of up
to six months after the Closing Date, certain corporate support and
administrative services with respect to the Business and the Companies, pursuant
to a Transition Services Agreement to be entered into at the Closing,
substantially in the form of Exhibit B hereto, which agreement shall set forth
the fees payable by Purchaser in connection therewith.
     8.14 Divestiture of Montauk Svnfuels, LLC. Prior to the Closing, Seller, at
its sole cost and expense, shall cause Montauk to transfer all of Montauk’s
ownership interests in Montauk Synfuels, LLC to Seller, and shall take such
other actions, all in form and substance reasonably satisfactory to Purchaser,
such that on the Closing Date, neither Montauk nor any other Company shall have
(i) any direct or indirect ownership interest in any of the Synfuels Entities or
(ii) any Liability or other future obligation of any nature whatsoever to, or in
any way related to, the Synfuels Entities or their Affiliates (collectively, the
“Synfuels Divestiture”). Seller shall provide to Purchaser copies of all
documents, agreements and other instruments executed by any of the Companies in
connection with the Synfuels Divestiture.
     8.15 Surety Bonds. Seller represents and warrants that attached as
Schedule 8.15 hereto is a correct and complete list of surety and other bonds
currently in place for the benefit of the Companies (collectively, the “Bonds”).
The Bonds have been obtained by or through Seller and/or DLH, and, as a result,
Seller and/or DLH have reimbursement obligations if payments are made or
expenses are incurred under the Bonds. Schedule 8.15 hereto identifies those
Bonds which Purchaser has agreed to replace after the Closing (collectively, the
“Purchaser Replaced Bonds”) and those Bonds which Seller has agreed to cause to
remain in place after the Closing (collectively, the “Seller Retained Bonds”).
Purchaser shall, at its expense, use commercially reasonable efforts to replace
the Purchaser Replaced Bonds at the Closing or as soon thereafter as possible,
including obtaining any third party consents required in connection with such
replacements. Seller shall, at its expense, (i) cause the Purchaser Replaced
Bonds to remain in place after the Closing until such time as Purchaser replaces
such Bonds (but in no event later than 90 days after the Closing Date) and
(ii) cause the Seller Retained Bonds to remain in place

38



--------------------------------------------------------------------------------



 



after the Closing for the period set forth for each such Bond on Schedule 8.15
hereto. Notwithstanding which Party is obligated to replace, retain or maintain
the Bonds as provided in this Section, (a) Seller shall be responsible for, and
shall reimburse Purchaser for, all Losses incurred in connection with the Bonds
with respect to any action, inaction or event which occurs prior to the Closing
and (b) Purchaser shall be responsible for, and shall reimburse Seller for, all
Losses incurred in connection with the Purchaser Replaced Bonds with respect to
any action, inaction or event which occurs after the Closing.
     8.16 Restrictive Covenants. To assure that Purchaser will realize the value
and goodwill inherent in the Companies, Seller hereby agrees that, for a period
of two years after the Closing Date:
          (a) Seller shall not, directly or indirectly, as a stockholder (except
as a stockholder owning beneficially or of record less than 5% of the
outstanding shares of any class of publicly traded stock of any issuer), or as a
member, partner, joint venturer, proprietor or otherwise, own or operate a
landfill gas-to-energy business; and
          (b) Seller shall not, directly or indirectly, solicit for employment,
employ or cause to be employed any Company Employee, unless such Company
Employee is no longer employed by Purchaser or the Companies through no fault of
Seller or its Affiliates.
Seller agrees and acknowledges that the restrictions contained in this Section
are reasonable in scope and duration and are necessary to protect Purchaser
after the Closing. If, however, any provision of this Section, as applied to any
Party or to any circumstances, is adjudged by a court to be invalid or
unenforceable, the same will in no way affect any other provision of this
Section or any other part of this Agreement, the application of such provision
in any other circumstances or the validity or enforceability of this Agreement.
If any such provision, or any part thereof, is held to be unenforceable because
of the duration of such provision or the area covered thereby, the Parties agree
that the court making such determination will have the power to reduce the
duration and/or area of such provision, and/or to delete specific words or
phrases, and in its reduced form such provision will then be enforceable and
will be enforced. Upon breach of any provisions of this Section, Purchaser will
be entitled to injunctive relief, since the remedy at law would be inadequate
and insufficient.
     8.17 Bifurcation of Transaction. The Parties acknowledge that they desire
to consummate the transactions contemplated hereby on or prior to December 31,
2006. In the event that as of December 28, 2006, the Required Statutory Approval
of FERC has not been obtained and become a Final Order, then the Parties shall
cooperate in good faith to bifurcate the transactions contemplated hereby such
that (i) all of the shares of stock of Monmouth Energy, Inc. are transferred
from Montauk to Seller prior to the Closing; (ii) the sale of Montauk to
Purchaser is consummated on or prior to December 31, 2006; and (iii) the sale of
Monmouth Energy, Inc. to Purchaser is consummated within five Business Days
after the Required Statutory Approval of FERC has been obtained and become a
Final Order. In connection with such bifurcation, if any, the Parties shall
enter into an amendment to this Agreement and/or a new agreement relating
thereto, each in form and substance reasonably satisfactory to each Party.

39



--------------------------------------------------------------------------------



 



     8.18 Release. Purchaser shall deliver to Seller prior to the Closing the
release of John Schmitt as required under Section 7.2(g) hereof.
ARTICLE IX
Indemnification
     9.1 Indemnification by Seller. Subject to the remainder of this Article IX,
Seller shall and hereby does indemnify Purchaser, the Companies (after the
Closing), and their Representatives (collectively, the “Purchaser Indemnified
Parties”), against, and hold them harmless from, any and all Losses suffered or
sustained by any Purchaser Indemnified Party and arising from, in connection
with or otherwise with respect to:
          (a) any breach of any representation or warranty of Seller contained
in this Agreement or in any Seller Agreement;
          (b) any breach of any covenant of Seller contained in this Agreement
or in any Seller Agreement;
          (c) the ownership and/or operation, by any of the Companies’ prior to
the Closing Date of a gas processing facility at the Fresh Kills landfill
located on Staten Island, New York, including without limitation resulting from
any payment made after the Closing under the GSF Payment Bond and/or the GSF
Letter of Credit;
          (d) the matters described on Schedule 4.14 hereto (collectively, the
“Existing Litigation”);
          (e) any intercompany gain or other adverse Tax impact caused by the
transactions contemplated hereby due to the tax status as a “C corporation” of
any of the Companies;
          (f) any Liabilities of the Companies in connection with any failure to
pay, or failure to file Tax Returns with respect to, all state and local Taxes
of any nature whatsoever which relate to any period of time ending prior to the
Closing Date, including without limitation any state or local income, sales,
use, ad valorem, franchise and/or property Taxes;
          (g) any Liabilities or payments required under any self-insurance
arrangement of any of the Companies for Liabilities arising prior to the Closing
Date, including without limitation all self-insurance obligations which have not
been specifically accrued or reserved for as reflected in the Financial
Statements;
          (h) any Liabilities arising out of or relating to (i) the matters
described on Schedule 4.20 hereto or (ii) “superfund” obligations existing as of
the Closing of GSF Energy, LLC for the Omega Chemical Superfund site; or

40



--------------------------------------------------------------------------------



 



          (i) any Liabilities arising out of or related to (i) violations of
Environmental Laws and/or related Permits prior to the Closing, (ii) “superfund”
obligations of the Companies that result from the disposal of Hazardous Wastes
prior to the Closing or (iii) any failure prior to the Closing on the part of
Seller or the Companies to comply with all applicable Environmental Laws and/or
related Permits in connection with the Monmouth facility in New Jersey,
including without limitation all outstanding enforcement actions pending before
the New Jersey Department of Environmental Protection.
     9.2 Indemnification by Purchaser. Subject to the remainder of this
Article IX, Purchaser shall indemnify Seller and its Representatives
(collectively, the “Seller Indemnified Parties”) against, and hold them harmless
from, any and all Losses suffered or sustained by any Seller Indemnified Party
and arising from, in connection with or otherwise with respect to:
          (a) any breach of any representation or warranty of Purchaser
contained in this Agreement or in any Purchaser Agreement;
          (b) any breach of any covenant of Purchaser contained in this
Agreement or in any Purchaser Agreement;
          (c) any Liabilities of the Companies in connection with any failure to
pay, or failure to file Tax Returns with respect to, all state and local Taxes
of any nature whatsoever which relate to any period of time ending on or after
the Closing Date, including without limitation any state or local income, sales,
use, ad valorem, franchise and/or property Taxes; or
          (d) any Liabilities arising out of or related to (i) violations of
Environmental Laws and/or related Permits after the Closing, (ii) “superfund”
obligations of the Companies that result from the disposal of Hazardous Wastes
after the Closing or (iii) any failure after the Closing on the part of
Purchaser or the Companies to comply with all applicable Environmental Laws
and/or related Permits in connection with the Monmouth facility in New Jersey.
     9.3 Calculation of Losses: Limitations.
          (a) The amount of any Loss for which indemnification is provided under
this Article IX shall be net of any amounts actually recovered by the
Indemnified Party under insurance policies with respect to such Loss and net of
amounts accrued on the Companies’ balance sheet as of the Closing Date and
included in Closing Working Capital with respect to such Loss, and shall be
(i) increased to take account of any net Tax cost incurred by the Indemnified
Party arising from the receipt of indemnity payments hereunder (grossed up for
such increase) and (ii) reduced to take account of any net Tax benefit realized
by the Indemnified Party arising from the incurrence or payment of any such
Loss. In computing the amount of any such Tax cost or Tax benefit, the
Indemnified Party shall be deemed to recognize all other items of income, gain,
loss deduction or credit before recognizing any item arising from the receipt of
any indemnity payment hereunder or the incurrence or payment of any indemnified
Loss.
          (b) Notwithstanding any other provisions of this Article IX, but
subject to Section 9.3(d) hereof, neither Party shall have any obligation to
indemnify the other Party for

41



--------------------------------------------------------------------------------



 



Losses described under Section 9.1 (a) or Section 9.2(a) hereof until such other
Party shall incur, in the aggregate, Losses described under Section 9.1 (a) or
Section 9.2(a) hereof, as applicable, in excess of $250,000, and then only for
Losses in excess of such amount.
          (c) Notwithstanding any other provisions of this Article IX, but
subject to Section 9.3(d) hereof, neither Party shall have any obligation to
indemnify the other Party for Losses described under Section 9.1 or Section 9.2
hereof in excess of $11,700,000.
          (d) Notwithstanding the foregoing, the limitations set forth in
Sections 9.3(b) and 9.3(c) hereof shall not limit any recovery for Losses
suffered or sustained (i) by the Purchaser Indemnified Parties pursuant to
Section 9.1(c), 9.1 (d), 9.1(f) or 9.1(h) hereof or as a result of a breach of
Section 3.2, 4.2 or 4.3 hereof; (ii) by the Purchaser Indemnified Parties in any
case based on fraud or intentional or willful misconduct by Seller, DLH or the
Companies (prior to the Closing); (iii) by the Purchaser Indemnified Parties
pursuant to Section 9.1(e), 9.1(g) or 9.1(i) hereof or as a result of a breach
of Section 4.13, 4.15 or 4.20 hereof (provided, however, that Seller shall not
be obligated to indemnify the Purchaser Indemnified Parties for any Losses
suffered or sustained as described in this clause (iii), together with all other
Losses suffered or sustained by them, in excess of $20,000,000); (iv) by the
Seller Indemnified Parties in any case based on fraud or intentional or willful
misconduct by Purchaser; (v) by the Seller Indemnified Parties pursuant to
Section 9.2(c) or 9.2(d) hereof (provided, however, that Purchaser shall not be
obligated to indemnify the Seller Indemnified Parties for any Losses suffered or
sustained as described in this clause (v), together with all other Losses
suffered or sustained by them, in excess of $20,000,000); or (vi) by the Seller
Indemnified Parties as a result of a breach of Section 5.2.
     9.4 Indemnification Procedures.
          (a) In order for a Purchaser Indemnified Party or a Seller Indemnified
Party (in such capacity, the “Indemnified Party”) to be entitled to any
indemnification provided for under this Agreement in respect of, arising out of
or involving a claim made by any Person against the Indemnified Party (a “Third
Party Claim”), such Indemnified Party must notify the Party from which
indemnification is sought (in such capacity, the “Indemnifying Party”) in
writing of the Third Party Claim promptly following receipt by such Indemnified
Party of written notice of the Third Party Claim; provided, however, that
failure to give such notification shall not affect the indemnification provided
hereunder except to the extent the Indemnifying Party shall have been actually
and materially prejudiced as a result of such failure. Thereafter, the
Indemnified Party shall deliver to the Indemnifying Party, promptly following
the Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the Third
Party Claim and not also addressed to the Indemnifying Party.
          (b) If a Third Party Claim is made against an Indemnified Party, the
Indemnifying Party shall be entitled to participate in the defense thereof and,
if it so chooses, to assume the defense thereof with counsel selected by the
Indemnifying Party; provided that such counsel is not reasonably objected to by
the Indemnified Party. In the event the Indemnifying Party duly elects to assume
the defense of a Third Party Claim, the Indemnifying Party shall not

42



--------------------------------------------------------------------------------



 



be liable to the Indemnified Party for any legal expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof unless (i) the
Indemnifying Party has failed to promptly assume the defense of a Third Party
Claim after receipt of notice of the commencement thereof or (ii) there are
defenses available to the Indemnifying Party and the Indemnified Party which are
sufficiently disparate and several such that continued representation by one
counsel (or legal firm) of both the Indemnifying Party and the Indemnified Party
would materially prejudice the assertion or prosecution of such defenses or
otherwise result in a conflict of interest for such counsel. If the Indemnifying
Party assumes such defense, the Indemnified Party shall have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Party, it being
understood that the Indemnifying Party shall control such defense. If the
Indemnifying Party chooses to defend or prosecute a Third Party Claim, the
Indemnified Party shall cooperate in the defense or prosecution thereof. Such
cooperation shall include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information that
are reasonably relevant to such Third Party Claim and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder. Whether or not the Indemnifying Party
assumes the defense of a Third Party Claim, the Indemnified Party shall not
admit any liability with respect to, or settle, compromise or discharge, such
Third Party Claim without the Indemnifying Party’s prior written consent (which
consent shall not be unreasonably withheld or delayed). If the Indemnifying
Party assumes the defense of a Third Party Claim, the Indemnified Party shall
agree to any settlement, compromise or discharge of a Third Party Claim that the
Indemnifying Party may recommend and that by its terms obligates the
Indemnifying Party to pay the full amount of the liability in connection with
such Third Party Claim, which releases the Indemnified Party completely in
connection with such Third Party Claim and that would not otherwise adversely
affect the Indemnified Party. Notwithstanding the foregoing, the Indemnifying
Party shall not be entitled to assume the defense of any Third Party Claim (and
shall be liable for the fees and expenses of counsel incurred by the Indemnified
Party in defending such Third Party Claim) if the Third Party Claim seeks an
order, injunction or other equitable relief or relief for other than money
damages against the Indemnified Party that the Indemnified Party reasonably
determines, after conferring with its outside counsel, cannot be separated from
any related claim for money damages. If such equitable relief or other relief
portion of the Third Party Claim can be so separated from that for money
damages, the Indemnifying Party shall be entitled to assume the defense of the
portion relating to money damages.
          (c) In the event any Indemnified Party has a claim against an
Indemnifying Party under Section 9.1 or 9.2 hereof that does not involve a Third
Party Claim being asserted against or sought to be collected from such
Indemnified Party, the Indemnified Party shall deliver notice of such claim with
reasonable promptness to the Indemnifying Party. The failure by any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party from any liability that it may have to such Indemnified Party under
Section 9.1 or 9.2 hereof, except to the extent that the Indemnifying Party
demonstrates that it has been materially prejudiced by such failure. The
Indemnifying Party and the Indemnified Party shall proceed in good faith to
negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall be resolved by litigation in an appropriate
court of competent jurisdiction.

43



--------------------------------------------------------------------------------



 



          (d) Notwithstanding anything to the contrary herein, Seller shall
assume and control the defense of the Existing Litigation.
     9.5 Exclusive Post-Closing Remedy. The remedies set forth in this
Article IX shall be the sole and exclusive remedies of the Parties after the
Closing for any and all Losses sustained or incurred by the Parties or their
respective successors or assigns in connection with this Agreement or the
transactions contemplated hereby.
     9.6 Termination of Indemnification Obligations. The indemnification
obligations pursuant to Section 9.1 and Section 9.2 hereof with respect to
(i) representations and warranties set forth herein shall terminate at the end
of the applicable survival period set forth in Section 11.3 hereof,
(ii) covenants set forth herein shall terminate on the date which is 18 months
after the Closing Date (or such later time as may be expressly set forth in such
covenant), (iii) the items described in Sections 9.1(e), 9.1(f) and 9.2(c)
hereof shall terminate upon the expiration of the applicable statute of
limitations and (iv) the items described in Sections 9.1(i) and 9.2(d) hereof
shall terminate on the third anniversary of the Closing Date; provided, however,
that such indemnification obligations shall not terminate with respect to
(a) any item as to which the Indemnified Party shall have, before the expiration
of such period, previously made a claim by delivering a notice of such claim
(stating in reasonable detail the basis of such claim) to the Indemnifying Party
in accordance with Section 9.4 hereof; and (b) the items described in Section
9.1(c), 9.1 (d), 9.1(g) or 9.1(h) hereof.
ARTICLE X
Termination
     10.1 Termination. This Agreement may be terminated:
          (a) By Seller upon written notice to Purchaser if Seller is not in
material breach of its obligations under this Agreement and (i) there has been a
breach of any representation, warranty, covenant or agreement contained in this
Agreement on the part of Purchaser in a manner causing the conditions set forth
in Section 7.2 hereof not to be satisfied and such breach shall not have been
cured in all material respects within 30 days of receipt by Purchaser of written
notice of such breach or (ii) Purchaser fails to consummate the transactions
contemplated hereby on the Closing Date if all conditions set forth in
Section 7.1 hereof have been satisfied or waived as of such date;
          (b) By Purchaser upon written notice to Seller if Purchaser is not in
material breach of its obligations under this Agreement and (i) there has been a
breach of any representation, warranty, covenant or agreement contained in this
Agreement on the part of Seller in a manner causing the conditions, set forth in
Section 7.1 hereof not to be satisfied and such breach shall not have been cured
in all material respects within 30 days of receipt by Seller of written notice
of such breach or (ii) Seller fails to consummate the transactions contemplated
hereby on the Closing Date if all conditions set forth in Section 7.2 hereof
have been satisfied or waived as of such date;

44



--------------------------------------------------------------------------------



 



          (c) By either Party if the Closing Date has not occurred on or before
February 28, 2007, for reasons other than the failure of the Party seeking
termination to comply in full with its obligations under this Agreement; or
          (d) By mutual consent of the Parties.
     10.2 Effect of Termination. In the event of the termination of this
Agreement by Seller pursuant to Section 10.1 (a) hereof or by Purchaser pursuant
to Section 10.1 (b) hereof, the Parties shall be entitled to pursue all remedies
as may be available to them at law or in equity. Notwithstanding the foregoing,
in the event of the termination of this Agreement by Seller pursuant to
Section 10.1 (a) hereof, Seller shall be entitled to pursue any and all Losses
suffered by it in connection with such termination. In the event of the
termination of this Agreement pursuant to Section 10.1 (c) or Section 10.1
(d) hereof, neither Party shall have any liability to the other Party as a
result of such termination.
     10.3 Pre-Closing Remedies. In addition to the remedies available at law,
each of the Parties acknowledges and agrees that the other Party would be
irreparably harmed in the event any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached
prior to the Closing. Accordingly, each of the Parties agrees that, in addition
to any other remedy to which such Party may be entitled at law or in equity,
they each shall be entitled to equitable remedies, including injunctive relief
and/or specific performance, to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof.
ARTICLE XI
Miscellaneous
     11.1 Waivers and Amendments. Any amendment or modification to this
Agreement or the rights of either Party shall be made only by a written
agreement signed by both Parties.
     11.2 Governing Law. This Agreement shall be governed in all respects by the
laws of the Commonwealth of Pennsylvania, without regard to principles of choice
of law.
     11.3 Survival. The representations and warranties made herein shall survive
the Closing of the transactions contemplated hereby until the date which is
18 months after the Closing Date; provided, however, (x) the representations and
warranties set forth in Section 4.20 hereof shall survive until the third
anniversary of the Closing Date; and (y) the representations and warranties set
forth in Sections 3.2, 4.2, 4.3, 4.13, 4.15 and 5.2 hereof shall survive until
the expiration of any applicable statute of limitations.
     11.4 Assignment. Neither Party shall assign, transfer or convey this
Agreement or any of its rights or obligations hereunder without the prior
written consent of the other Party hereto, which consent may not be unreasonably
withheld or delayed.

45



--------------------------------------------------------------------------------



 



     11.5 No Third Party Beneficiaries. This Agreement is for the sole benefit
of the Parties and their permitted assigns, and nothing herein expressed or
implied shall give or be construed to give to any other Person any legal or
equitable rights hereunder, except that the employees of the Companies on the
Closing Date and the Additional Employees are intended third party
beneficiaries, and shall have third party beneficiary rights, under Section 8.9
hereof.
     11.6 Successors and Assigns. Except as otherwise expressly provided herein,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors and permitted assigns of the Parties.
     11.7 Entire Agreement. Other than the Confidentiality Agreement (which
shall remain in full force and effect in accordance with its terms), this
Agreement (including the schedules and exhibits hereto which are an integral
part hereof) and the other agreements to be delivered pursuant hereto constitute
the entire understanding and agreement between the Parties with regard to the
subject matter hereof and thereof and supersede all prior or contemporaneous
understandings or agreements between the Parties, whether written or oral, with
respect to such subject matter.
     11.8 Notices. All notices or other communications required or permitted to
be given under this Agreement shall be in writing and shall be hand-delivered,
sent via United States registered or certified mail, postage prepaid, sent by
facsimile (with a copy sent by U.S. mail), or sent via a reputable overnight
courier service to a Party at the address for such Party set forth below (or at
such other address as such Party shall specify by notice given in accordance
with the requirements of this Section 11.8):
If to Seller, to:
DQE Financial Corp.
411 Seventh Avenue
Pittsburgh, PA 15219
Attn: President
Fax: 412-393-1099
With a copy to:
Duquesne Light Company
411 Seventh Avenue
Pittsburgh, PA 15219
Attn: Legal
Fax: 412-393-5620

46



--------------------------------------------------------------------------------



 



If to Purchaser, to:
Blue Wolf Energy Holdings LLC
c/o Blue Wolf Capital Management LLC
One Liberty Plaza, 23rd Floor
New York, NY 10006
Attn: Managing Partner
Fax: 646-349-2280

With a copy to:
Patton Boggs LLP
2001 Ross Avenue, Suite 3000
Dallas, TX 75201
Attn: Charles P. Miller, Esq.
Fax: 214-758-1550
All notices duly given in accordance with the requirements of this Section 11.8
shall be deemed given when delivered by hand, three Business Days after deposit
in the United States mail, on the date of receipt if sent by facsimile, or one
Business Day after deposit in the case of overnight courier service.
     11.9 Severability. In the event that any provision of this Agreement shall
be found by a court of competent jurisdiction to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
     11.10 Transaction Expenses. Each of Seller and Purchaser shall bear its own
expenses and legal fees in connection with the consummation of the transactions
contemplated by this Agreement.
     11.11 Titles. The titles of the articles and sections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.
     11.12 Delays or Omissions; Cumulative Nature of Remedies. No delay or
omission to exercise any right, power or remedy accruing to either Party shall
impair any such right, power or remedy of such Party, nor shall it be construed
to be a waiver of, or acquiescence in, any breach or default under this
Agreement or any similar breach or default thereafter occurring. No delay or
omission to exercise any right, power or remedy or waiver of any single breach
or default shall be deemed a waiver of any other right, power or remedy or
breach or default theretofore or thereafter occurring. All remedies of Seller
and Purchaser, whether under this Agreement or available at law or in equity,
shall be cumulative and not alternative.
     11.13 Counterparts. This Agreement may be executed in two or more
counterparts, and by the Parties on separate counterparts, each of which shall
be an original, but all of which together shall constitute one instrument.

47



--------------------------------------------------------------------------------



 



     11.14 Waiver of Trial by Jury. EACH OF THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED UPON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT.
     11.15 Jurisdiction. Any judicial proceeding brought against any of the
Parties or any dispute arising out of this Agreement or matter related hereto
shall be brought in any state or federal court located in Allegheny County,
Pennsylvania, and, by execution and delivery of this Agreement, each of the
Parties accepts the exclusive jurisdiction and venue of such courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. The foregoing consents to jurisdiction shall not constitute
general consents to service of process in the Commonwealth of Pennsylvania for
any purpose except as provided above and shall not be deemed to confer rights on
any Person other than the respective parties to this Agreement. Each Party
agrees that service of any process, summons, notice or document by U.S.
registered mail to such Party’s address set forth in Section 11.8 hereof shall
be effective service of process for any action, suit or proceeding in Allegheny
County, Pennsylvania with respect to any matters for which it has submitted to
jurisdiction pursuant to this Section 11.15.
     11.16 Attorneys Fees. The prevailing Party in any proceeding regarding a
dispute between the Parties shall be entitled to recover from the non-prevailing
Party all costs and expenses, including reasonable attorneys’ fees and costs of
investigation, incurred in connection with such proceeding.
[SIGNATURE PAGE FOLLOWS]

48



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed and delivered by their duly authorized representatives as of the date
first written above.

                  DQE FINANCIAL CORP.
 
           
 
  By:   /s/ John R. Schmitt    
 
           
 
  Name:   John R. Schmitt    
 
  Title:   Vice President    
 
                BLUE WOLF ENERGY HOLDINGS LLC
 
           
 
  By:   /s/ Adam Blumenthal    
 
           
 
  Name:   Adam Blumenthal    
 
  Title:   Managing Member    

49